Exhibit 10.1


Execution Version
Published CUSIP Number: 03040YAJ0
Term Loan CUSIP Number: 03040YAK7



--------------------------------------------------------------------------------

U.S. $750,000,000
TERM LOAN CREDIT AGREEMENT
dated as of March 20, 2020
by and among
AMERICAN WATER CAPITAL CORP.,
as Borrower
THE LENDERS
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent



--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC
MIZUHO BANK, LTD.
U.S. BANK NATIONAL ASSOCATION
as Joint Lead Arrangers and Joint Bookrunners







--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
 
 
 
 
Page





ARTICLE I


DEFINITIONS
Section 1.01
 
Certain Defined Terms
 
1
Section 1.02
 
Accounting Terms and Determinations
 
23
Section 1.03
 
Use of Defined Terms
 
24
Section 1.04
 
Other Definitions and Provisions
 
24
Section 1.05
 
References to Agreement and Laws
 
24
Section 1.06
 
Letter of Credit Amounts
 
24
Section 1.07
 
Times of Day
 
24

ARTICLE II

THE EXTENSIONS OF CREDIT
Section 2.01
 
Commitment to Extend Credit
 
24
Section 2.02
 
Method of Borrowing    
 
25
Section 2.03
 
[Reserved]
 
26
Section 2.04
 
[Reserved]
 
26
Section 2.05
 
[Reserved]
 
26
Section 2.06
 
Maturity of Advances; Extension and Termination of Commitment
 
26
Section 2.07
 
Evidence of Advances
 
27
Section 2.08
 
Interest Rates
 
27
Section 2.09
 
Fees
 
28
Section 2.10
 
Termination or Reduction of Commitment
 
28
Section 2.11
 
[Reserved]
 
28
Section 2.12
 
Optional Prepayments    
 
28
Section 2.13
 
Compensation after Prepayment or Conversion
 
29
Section 2.14
 
General Provisions as to Payments
 
29
Section 2.15
 
Computation of Interest and Fees
 
30
Section 2.16
 
Compensation, Additional Interest
 
30
Section 2.17
 
Taxes
 
31
Section 2.18
 
Changed Circumstances
 
35
Section 2.19
 
Conversion of Advances
 
37
Section 2.20
 
Set off    
 
38
Section 2.21
 
Pro Rata Treatment
 
38
Section 2.22
 
Sharing of Payments
 
39
Section 2.23    
 
Mitigation of Obligations; Replacement of Lenders
 
40
Section 2.24
 
Defaulting Lenders
 
41
Section 2.25
 
[Reserved]
 
43



 
-i-
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
 
 
 
Page





ARTICLE III
CONDITIONS TO THE EXTENSION OF CREDIT
Section 3.01
 
Conditions Precedent to Initial Extension of Credit
 
43
Section 3.02
 
Conditions to All Extensions of Credit
 
45

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.01
 
Corporate Existence and Status
 
45
Section 4.02
 
Corporate Power and Authority; Enforceability
 
45
Section 4.03
 
Non-Violation
 
46
Section 4.04
 
Litigation
 
46
Section 4.05
 
Financial Information
 
46
Section 4.06
 
Approvals
 
47
Section 4.07
 
Use of Proceeds
 
47
Section 4.08
 
Investment Company Act; Margin Regulations
 
47
Section 4.09
 
Compliance with Laws
 
47
Section 4.10
 
Compliance with ERISA
 
47
Section 4.11
 
Environmental Matters
 
48
Section 4.12
 
Taxes
 
48
Section 4.13
 
No Defaults
 
48
Section 4.14
 
Ownership of Borrower and Operating Utilities
 
48
Section 4.15
 
Ownership of Properties and Assets
 
48
Section 4.16
 
Full Disclosure
 
48
Section 4.17
 
Anti-Corruption Laws and Sanctions
 
49
Section 4.18
 
Margin Stock
 
49

ARTICLE V

COVENANTS
Section 5.01
 
Affirmative Covenants
 
49
Section 5.02
 
Negative Covenants
 
54



 
-ii-
 

`

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
 
 
 
Page





ARTICLE VI

DEFAULTS
Section 6.01
 
Events of Default
 
56
Section 6.02
 
[Reserved]
 
59
Section 6.03
 
Administrative Agent May File Proofs of Claim
 
59

ARTICLE VII

MISCELLANEOUS
Section 7.01
 
Notices
 
59
Section 7.02
 
No Waivers    
 
60
Section 7.03
 
Expenses; Indemnification
 
60
Section 7.04
 
Amendments, Waivers and Consents
 
62
Section 7.05
 
Benefit of Agreement
 
64
Section 7.06
 
Confidentiality
 
67
Section 7.07
 
Representation by Lender
 
69
Section 7.08
 
Governing Law
 
69
Section 7.09
 
Consent to Jurisdiction; Waiver of Jury Trial
 
69
Section 7.10
 
Interpretation
 
70
Section 7.11
 
Counterparts; Effectiveness; Electronic Execution
 
70
Section 7.12
 
Entire Agreement
 
70
Section 7.13
 
USA PATRIOT Act
 
70
Section 7.14
 
Reaffirmation
 
70
Section 7.15
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
 
70
Section 7.16
 
Lender ERISA Matters
 
71
Section 7.17
 
No Fiduciary or Advisory Relationship Established By Loan Documents
 
73



 
-iii-
 

`

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
 
 
 
Page





ARTICLE VIII

AGENCY PROVISIONS
Section 8.01
 
Appointment
 
74
Section 8.02
 
Delegation of Duties
 
74
Section 8.03
 
Exculpatory Provisions
 
74
Section 8.04
 
Reliance on Communications
 
75
Section 8.05
 
Notice of Default
 
75
Section 8.06
 
Non-Reliance on Administrative Agent and Other Lenders
 
75
Section 8.07
 
Administrative Agent in its Individual Capacity
 
76
Section 8.08
 
Successor Agent
 
76
Section 8.09
 
Other Agents
 
77

ARTICLE IX

ACKNOWLEDGEMENT
Section 9.01
 
Parent Acknowledgment
 
77





 
-iv-
 

`

--------------------------------------------------------------------------------





SCHEDULES
Schedule I
Lenders and Commitments

Schedule II
Significant Subsidiaries



EXHIBITS
Exhibit A
Form of Notice of Borrowing

Exhibit B
Form of Assignment and Acceptance

Exhibit C
Form of Note

Exhibit D
Form of Financial Services Agreement

Exhibit E-1
Form of U.S. Tax Compliance Certificate (Lender; Not Partnership)

Exhibit E-2
Form of U.S. Tax Compliance Certificate (Participant; Not Partnership)

Exhibit E-3
Form of U.S. Tax Compliance Certificate (Participant; Partnership)

Exhibit E-4
Form of U.S. Tax Compliance Certificate (Lender; Partnership)





 
-v-
 




--------------------------------------------------------------------------------





TERM LOAN CREDIT AGREEMENT
THIS TERM LOAN CREDIT AGREEMENT, dated as of March 20, 2020 (this “Agreement”),
is by and among AMERICAN WATER CAPITAL CORP., a Delaware corporation (the
“Borrower”), the Lenders from time to time party hereto (collectively, the
“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent for the Lenders (in such capacity, together
with its successors and assigns, the “Administrative Agent”).
WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower, and the Lenders are willing to do so on the terms and conditions set
forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Certain Defined Terms. The terms defined in this Section 1.01
shall, for all purposes of this Agreement, have the meanings set forth herein:
“Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), as amended.
“Administrative Agent” has the meaning set forth in the preamble.
“Advance” means a Base Rate Advance or an Eurodollar Rate Advance, and
“Advances” means Base Rate Advances or Eurodollar Rate Advances, or any or all
of them, as the context shall require.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affected Lenders” has the meaning set forth in Section 2.18(b).
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another entity if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such entity, whether through the ownership of
voting securities, by contract, or otherwise.
“Agreement” has the meaning set forth in the preamble.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption,




--------------------------------------------------------------------------------




including, without limitation, the United States Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Borrower or its Subsidiaries related to terrorism financing or money laundering,
including any applicable provision of the Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Margin” means, with respect to any Eurodollar Rate Advance, 0.80%
per annum.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee” means the assignee of all or a portion of a Lender’s rights and
obligations under this Agreement pursuant to the terms of Section 7.05(b).
“Assignment and Acceptance” means an Assignment and Acceptance executed in
accordance with Section 7.05(b) in the form attached hereto as Exhibit B.
“Attributable Debt” means, on any date of determination, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capitalized Lease.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 2.18 shall remain in
effect, the daily LIBOR Market Index Rate for an Interest Period of one month
plus 1.00%; each change in the Base Rate shall take effect simultaneously with
the corresponding change or changes in the Prime Rate, the Federal Funds


 
2
 




--------------------------------------------------------------------------------




Rate or the LIBOR Market Index Rate (provided that clause (c) shall not be
applicable during any period in which the LIBOR Market Index Rate is unavailable
or unascertainable).
“Base Rate Advance” means a loan that bears interest based upon the Base Rate as
provided in Section 2.08(a)(i).
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:
(a)    in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; and


 
3
 




--------------------------------------------------------------------------------




(b)    in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:
(a)    a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely; provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
(b)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely; provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or
(c)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 2.18(c) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 2.18(c).
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.


 
4
 




--------------------------------------------------------------------------------




“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Borrower” has the meaning set forth in the preamble.
“Borrower Materials” has the meaning set forth in Section 5.01.
“Borrowing” means a borrowing hereunder consisting of Base Rate Advances or
Eurodollar Rate Advances made to the Borrower.
“Business Day” means a day of the year on which (i) banks are not required or
authorized to close in New York City or Charlotte, North Carolina, and (ii) with
respect to any borrowing, payment or rate selection of Eurodollar Rate Advances,
a day on which banks are not required or authorized to close in New York City,
and on which dealings in Dollar deposits are carried on in the London interbank
market and on which commercial banks are open for domestic and international
business (including dealings in Dollar deposits) in London, England.
“Capitalized Lease” means any lease that is required to be capitalized on a
balance sheet of the lessee in accordance with GAAP, consistently applied.
Notwithstanding the foregoing, any obligation of a Person under a lease (whether
existing now or entered into in the future) that is not (or would not be) a
Capitalized Lease under GAAP as in effect on or before December 31, 2015, shall
not be treated as a Capitalized Lease solely as a result of the adoption of ASC
Topic 840 or 842 (or any successor or replacement provisions or any
pronouncements in connection therewith).
“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C., § 9601, et seq., as amended from time to time, and any
regulations promulgated thereunder.
“Change in Law” means the occurrence, after the Closing Date (or, if later, on
or after the date the Administrative Agent or any Lender becomes the
Administrative Agent or a Lender, respectively), of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor federal tax code. Any reference to any provision of the Code shall
also be deemed to be a reference to any successor provision or provisions
thereof.


 
5
 




--------------------------------------------------------------------------------




“Commitment” means (i) with respect to each Lender, the commitment of such
Lender to make its Pro Rata Percentage of Advances in an aggregate amount up to
the amount set forth opposite the name of each Lender on Schedule I, subject to
adjustment on account of assignment pursuant to Section 7.05(b), and (ii) with
respect to the Lenders collectively, the aggregate amount of all such
Commitments.
“Commitment Fee” has the meaning set forth in Section 2.09(a).
“Common Stock” means with respect to any Person, the voting securities or
equivalent equity interests of such Person having general voting rights,
including the right to vote in the election of members of the board of directors
(or persons performing similar functions) of such Person.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Tangible Total Assets” means, as at any applicable time of
determination, Consolidated Total Assets less, without duplication, all
intangible assets such as goodwill, trademarks, trade names, patents and
unamortized debt discount and expense carried as an asset, in each case as set
forth in the most recently available consolidated balance sheet of the Parent
and its Subsidiaries.
“Consolidated Total Assets” means, as at any applicable time of determination,
the total assets of Parent and its Subsidiaries as set forth in the most
recently available consolidated financial statements of the Parent and its
Subsidiaries.
“Consolidated Total Capitalization” means at any date of determination with
respect to the Parent and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP, the sum of (without duplication) (i) Consolidated Total
Debt of the Parent and its Subsidiaries, plus (ii) the sum of the capital stock
(excluding treasury stock and capital stock subscribed for and unissued) and
surplus (including earning surplus, capital surplus, translation adjustment, the
balance of the current profit and loss account not transferred to surplus and
accumulated other comprehensive income) accounts of the Parent and its
Subsidiaries, in each case as shown on the most recent consolidated balance
sheet of the Parent and its Subsidiaries delivered pursuant to Section 5.01(a).
“Consolidated Total Debt” means at any date of determination with respect to the
Parent and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP, the sum of (without duplication) all then outstanding Debt of the
Parent and its Subsidiaries as shown on the most recent consolidated balance
sheet of the Parent delivered pursuant to Section 5.01(a).
“Continuing Directors” means the directors of the Parent on the Closing Date and
each subsequent director of the Parent, if, in each case, such subsequent
director’s election or nomination for election to the board of directors (or
equivalent governing body) of the Parent is approved or ratified by at least a
majority of the then “Continuing Directors”.


 
6
 




--------------------------------------------------------------------------------




“Controlled Group” means, with respect to any Person, all trades or businesses
(whether or not incorporated) that, together with such Person, are treated as a
single employer under Section 414 of the Code.
“Convert”, “Conversion”, “Converted”, “Continue” and “Continued” each refers to
a conversion of Advances of one Type into Advances of another Type or the
selection of a new, or the renewal or continuation of the same, Interest Period
for Eurodollar Rate Advances, as the case may be, pursuant to Section 2.19.
“Converting”, “Continuing” and “Continuation” have meanings correlative thereto.
“Debt” means, for any Person, (without duplication), all (i) indebtedness for
borrowed money, (ii) obligations evidenced by bonds, debentures, notes or other
similar instruments, (iii) obligations to pay the deferred purchase price of
property or service (other than trade payables not overdue by more than 90 days
incurred in the ordinary course of business), (iv) the Attributable Debt of such
Person with respect to such Person’s obligations in respect of Capitalized
Leases (regardless of whether accounted for as indebtedness under GAAP),
(v) indebtedness of the type referred to in clauses (i) through (iv) above
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien or encumbrance on, or
security interest in, property (including accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness, and (vi) all obligations of such Person for
indebtedness or obligations of others of the kinds referred to in clauses (i)
through (v) above under direct or indirect Guarantees, excluding, in all cases,
(a) advances for construction as set forth on the consolidated balance sheet of
the Parent and its Subsidiaries, (b) reimbursement obligations (contingent or
otherwise) in respect of outstanding letters of credit and (c) the Attributable
Debt of such Person with respect to such Person’s obligations in respect of
Synthetic Leases (regardless of whether accounted for as indebtedness under
GAAP).
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any condition or event that constitutes an Event of Default or
that with the giving of notice or lapse of time or both would, unless cured or
waived in writing, become an Event of Default.
“Defaulting Lender” means, subject to Section 2.24(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two (2) Business
Days of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement


 
7
 




--------------------------------------------------------------------------------




relates to such Lender’s obligation to fund an Advance hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, (iii)
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment, or (iv) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (e) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.24(b)) upon delivery of written notice of such determination to the Borrower
and each Lender.
“Dollars” or “$” means dollars in lawful currency of the United States of
America.
“Early Opt-in Election” means the occurrence of:
(a)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.18(c) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR, and
(b)    (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


 
8
 




--------------------------------------------------------------------------------




 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) any bank or financial institution approved by (y) the
Administrative Agent, and (z) unless an Event of Default described in Section
6.01(a), 6.01(g) or 6.01(h) has occurred and is continuing at the time any
assignment is effected in accordance with Section 7.05, the Borrower (each such
approval not to be unreasonably withheld or delayed and such approval to be
deemed given by the Borrower if no objection is received by the assigning Lender
and the Administrative Agent from the Borrower within ten (10) Business Days
after notice of such proposed assignment has been received by the Borrower);
provided that (A) the Borrower or any of the Borrower’s Subsidiaries or
Affiliates, (B) any Defaulting Lender or any of its Subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B) and (C) any natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person) shall not qualify as an Eligible Assignee.
“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with the compliance or
non-compliance with any Environmental Requirement.
“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.
“Environmental Requirement” means, with respect to any Person, any legal
requirement relating to health, safety or the environment and applicable to such
Person, or the Properties of such Person, including but not limited to any such
requirement under CERCLA, RCRA or similar state legislation and all federal,
state and local laws, ordinances, regulations, orders, writs, decrees and common
law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law. Any reference to any provision of ERISA
shall also be deemed to be a reference to any successor provision or provisions
thereof.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.
“Eurodollar Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:


 
9
 




--------------------------------------------------------------------------------




Eurodollar Rate =
LIBOR
 
1.00-Eurodollar Rate Reserve Percentage



“Eurodollar Rate Advance” means a loan that bears interest based upon the
Eurodollar Rate as provided in Section 2.08(a)(ii).
“Eurodollar Rate Reserve Percentage” means, for any day during an Interest
Period, the reserve percentage (expressed as a decimal) which is in effect for
such day as prescribed by the Board for determining the maximum reserve
requirement (including any basic, supplemental or emergency reserves) in respect
of Eurocurrency Liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.
“Event of Default” has the meaning set forth in Section 6.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.23(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.17, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of March 21, 2018, among the Borrower, the lenders party
thereto and Wells Fargo, as administrative agent.
“Extension of Credit” means the making of an Advance.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.


 
10
 




--------------------------------------------------------------------------------




“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer, assistant treasurer, controller or assistant
controller of such Person.
“Financial Services Agreement” means any Financial Services Agreement between
the Borrower and one or more of the Parent and the Operating Utilities, each in
substantially the form of Exhibit D; provided that for purposes of Section
3.01(c)(i), the term “Financial Services Agreement” means the Financial Services
Agreement dated as of June 15, 2000, between the Borrower and the Parent.
“Fiscal Quarter” means any fiscal quarter of the Borrower or the Parent, as
applicable.
“Fiscal Year” means any fiscal year of the Borrower or the Parent, as
applicable.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Fund” means any Person (other than a natural Person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” means, with respect to any Person, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (i) to secure, purchase or pay (or advance or supply funds) for the
purchase or payment of such Debt or other obligation (whether arising by virtue
of partnership arrangements, by agreement to keep well, to purchase assets,
goods, securities or services, to provide


 
11
 




--------------------------------------------------------------------------------




collateral security or to maintain financial statement conditions or otherwise)
or (ii) entered into for the purpose of assuring in any other manner the obligee
of such Debt or other obligation of the payment thereof or to protect such
obligee against loss in respect thereof (in whole or in part); provided that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
the lower of (x) an amount equal to the stated or determinable amount of the
obligation in respect of which such Guarantee is made and (y) the maximum amount
for which such Person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such obligation and the maximum amount for
which such Person may be liable are not stated or determinable, in which case
the amount of such Guarantee shall be such Person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith. The term “Guarantee” used as a verb has a corresponding meaning.
“Hazardous Materials” means (i) solid or hazardous waste, as defined in the
RCRA, or in any applicable state or local law or regulation, (ii) “hazardous
substance”, “pollutant” or “contaminant” as defined in CERCLA, or in any
applicable state or local law or regulation, (iii) gasoline, or any other
petroleum product or by-product, including crude oil or any fraction thereof,
(iv) “toxic substances”, as defined in the Toxic Substances Control Act of 1976,
or in any applicable state or local law or regulation and (v) “insecticides”,
“fungicides” or “rodenticides”, as defined in the Federal Insecticide,
Fungicide, and Rodenticide Act of 1975 or in any applicable state or local law
or regulation.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 7.03(b).
“Interest Period” means, for each Eurodollar Rate Advance, the period commencing
on the date of such Advance or the date of the Conversion of any Advance into
such an Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. In the case of a Eurodollar Rate Advance, the duration of
each such Interest Period shall be 7 days or one, two, three or six months, in
each case as the Borrower may select by notice to the Administrative Agent
pursuant to Section 2.02(a) or 2.19; provided, that:
(1)    the Borrower may not select any Interest Period that ends after the
Maturity Date;
(2)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, in the case of
any Interest Period for a Eurodollar Rate Advance, that if such extension would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day;


 
12
 




--------------------------------------------------------------------------------




(3)    except with respect to any Interest Period that is 7 days, any Interest
Period for a Eurodollar Rate Advance that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the appropriate subsequent calendar month) shall end on the last Business Day
of the appropriate subsequent calendar month at the end of such Interest Period;
(4)    the Interest Period shall commence on the date of advance of or
Conversion to any Eurodollar Rate Advance and, in the case of immediately
successive Interest Periods, each successive Interest Period shall commence on
the date on which the immediately preceding Interest Period expires; and
(5)    there shall be no more than twelve (12) Interest Periods in effect at any
time.
“Investment Company Act” has the meaning set forth in Section 4.08.
“IRS” means the United States Internal Revenue Service.
“Joint Lead Arranger” means each of Wells Fargo Securities, LLC, Mizuho Bank,
Ltd., and U.S. Bank National Association, and their respective successors, in
their capacity as joint lead arrangers and joint bookrunners.
“Lenders” means each of the Lenders identified on the signature pages hereto,
and their successors and permitted assigns.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
“LIBOR” means, subject to the implementation of a Benchmark Replacement in
accordance with Section 2.18(c), for any interest rate calculation during any
Interest Period with respect to a Eurodollar Rate Advance, the rate of interest
per annum determined on the basis of the rate for deposits in Dollars for a
period equal to the applicable Interest Period which appears on Reuters Screen
LIBOR01 Page (or any applicable successor page) at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period. If, for any reason, such rate does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then “LIBOR” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period for a period equal to such Interest Period. Each
calculation by the Administrative Agent of LIBOR in accordance with the
provisions of this Agreement shall be conclusive and binding for all purposes,
absent manifest error. Notwithstanding the foregoing, (x) in no event shall
LIBOR be less than 0.00% and (y) unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 2.18(c), in the event
that a Benchmark Replacement with respect to LIBOR is implemented then all
references herein to LIBOR shall be deemed references to such Benchmark
Replacement.


 
13
 




--------------------------------------------------------------------------------




“LIBOR Market Index Rate” means for any day, subject to the implementation of a
Benchmark Replacement in accordance with Section 2.18, the rate for one (1)
month Dollar deposits as reported on Reuters Screen LIBOR01 Page, or its
successor page, as of 11:00 a.m. (London time), on such day, or if such day is
not a Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by the Administrative Agent from another recognized
source or interbank quotation). If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page) then the “LIBOR
Market Index Rate” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination. Each calculation by the Administrative Agent of the LIBOR Market
Index Rate in accordance with the provisions of this Agreement shall be
conclusive and binding for all purposes, absent manifest error. Notwithstanding
the foregoing, in no event shall the LIBOR Market Index Rate be less than 0.00%.
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capitalized Lease or other title retention agreement relating to such asset.
“Loan Documents” means this Agreement, the Support Agreement, the Notes and any
other document evidencing, relating to or securing the Advances, and any other
document or instrument delivered from time to time in connection with this
Agreement, the Notes or the Advances.
“Margin Regulations” means Regulations T, U and X of the Board, as in effect
from time to time, together with all official rulings and interpretations issued
thereunder.
“Margin Stock” has the meaning assigned to that term in the Margin Regulations.
“Material Adverse Change” means any (i) material adverse change with respect to
the Properties, business, condition (financial or otherwise) or operations of
the Borrower or of the Parent and its Subsidiaries, taken as a whole, or (ii)
material adverse effect on the legality, validity or enforceability of the Loan
Documents or on the ability of the Borrower or the Parent to perform its
obligations thereunder.
“Maturity Date” means March 19, 2021 (except that, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day).
“Moody’s” means Moody’s Investors Service, Inc.
“Moody’s Rating” means, with respect to any Person, on any date of
determination, the debt rating most recently announced by Moody’s with respect
to the senior unsecured, non-credit enhanced debt issued by such Person.


 
14
 




--------------------------------------------------------------------------------




“Multiemployer Plan” means a plan as described in Section 4001(a)(3) of ERISA to
which the Borrower, the Parent, any Significant Subsidiary of the Parent or any
other member of the Controlled Group of the foregoing contributes or has an
obligation to contribute.
“Non-Consenting Lender” has the meaning set forth in Section 7.04(b).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” or “Notes” means each of the promissory notes of the Borrower, evidencing
the obligation of the Borrower to repay the Advances to the Lenders
substantially in the form of Exhibit C.
“Notice of Borrowing” has the meaning set forth in Section 2.02(a).
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Advances, and (b) all
other fees (including reasonable and documented attorneys’ fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by the Borrower to the Lenders or the Administrative
Agent, in each case under any Loan Document, with respect to any Advance of
every kind, nature and description, direct or indirect, absolute or contingent,
due or to become due, contractual or tortious, liquidated or unliquidated, and
whether or not evidenced by any note and including interest and fees that accrue
after the commencement by or against the Borrower or the Parent of any
proceeding under any federal bankruptcy laws (as now or hereafter in effect) or
under any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts, naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capitalized Lease.
“Operating Utilities” means, as of any date of determination, those Subsidiaries
of the Parent that are operating water utilities and that are party to a
Financial Services Agreement with the Borrower and the Parent.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).


 
15
 




--------------------------------------------------------------------------------




“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.23).
“Outstanding Credits” means, on any date of determination, an amount equal to
the sum of the aggregate principal amount of all Advances outstanding on such
date. The “Outstanding Credits” of any Lender means, on any date of
determination, an amount equal to such Lender’s Pro Rata Share of the aggregate
Outstanding Credits on such date.
“Parent” means American Water Works Company, Inc., a Delaware corporation.
“Parent Change of Control” means the occurrence of either of the following: (i)
any entity, person (within the meaning of Section 14(d) of the Exchange Act) or
group (within the meaning of Section 13(d) of the Exchange Act), that
theretofore was beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act) of less than 45% of the Parent’s then outstanding Common Stock
acquires direct or indirect beneficial ownership of shares of Common Stock of
the Parent, in a transaction or series of transactions, that results in such
entity, person or group directly or indirectly owning beneficially 45% or more
of the Parent’s then outstanding Common Stock; or (ii) a majority of the board
of directors (or equivalent governing body) of the Parent shall not be
Continuing Directors.
“Participant” has the meaning set forth in Section 7.05(e).
“Participant Register” has the meaning set forth in Section 7.05(e).
“Participation Interest” means a purchase by a Lender of a participation in
Advances as provided in Section 2.22.
“Payment Date” means each March 31, June 30, September 30 and December 31 and
the Maturity Date.
“PBGC” means the Pension Benefit Guaranty Corporation pursuant to Subtitle A or
Title IV of ERISA or any entity succeeding to any or all of its functions under
ERISA.
“Permitted Liens” means:
(i)    Liens existing, or created pursuant to the terms of agreements existing,
on the Closing Date;
(ii)    Liens consisting of (A) pledges or deposits in the ordinary course of
business to secure obligations under workmen’s compensation laws or similar
legislation, (B) deposits in the ordinary course of business to secure or in
lieu of surety, appeal or customs bonds to which the Borrower, the Parent or a
Significant Subsidiary of the Parent is a party, (C) Liens created by or
resulting from any litigation or legal proceeding which is currently being


 
16
 




--------------------------------------------------------------------------------




contested in good faith by appropriate proceedings diligently conducted, (D)
pledges or deposits in the ordinary course of business to secure performance in
connection with bids, tenders or contracts (other than contracts for the payment
of money) or (E) materialmen’s, mechanics’, carriers’, workmen’s, repairmen’s or
other like Liens incurred in the ordinary course of business for sums not yet
due or currently being contested in good faith by appropriate proceedings
diligently conducted;
(iii)    Liens created to secure tax-exempt Debt or any other tax-exempt
indebtedness, in connection with the financing or refinancing of the purchase,
lease or construction of Properties or other assets;
(iv)    Liens on Properties or assets (A) of any Person existing at the time
such Person is merged or consolidated with or into, or such asset is acquired
by, the Borrower, the Parent or a Subsidiary of the Parent and (B) of the
Borrower, the Parent or a Subsidiary of the Parent existing at the time such
tangible property or tangible assets are purchased or otherwise acquired by the
Borrower, the Parent or such Subsidiary; provided that, with respect to each of
the foregoing clauses (A) and (B), (1) such Liens are not incurred in connection
with, or in anticipation of, such event, purchase or other acquisition, and (2)
such Liens do not attach to any other Property or asset of the Borrower, the
Parent or any such Subsidiary; and provided further that, with respect to the
foregoing clause (B), (1) such Liens are applicable only to specific Property or
assets, and (2) such Liens are not “blanket” or all asset Liens;
(v)    Liens created to secure sales of accounts receivable and other
receivables;
(vi)    licenses of intellectual property granted by the Borrower, the Parent or
a Subsidiary of the Parent in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of business;
(vii)    Liens of landlords arising under real property leases to the extent
such Liens arise in the ordinary course of business and do not secure any past
due obligation for the payment of money;
(viii)    any interest or title of a lessor or sublessor under any lease
permitted by this Agreement;
(ix)    Liens, securing Debt which has neither been assumed by the Borrower, the
Parent or a Subsidiary of the Parent nor upon which it customarily pays interest
charges, existing upon real property, or rights in or relating thereto, which
real property or rights were acquired for right-of-way purposes;
(x)    zoning laws and ordinances;
(xi)    Capitalized Leases;


 
17
 




--------------------------------------------------------------------------------




(xii)    easements, rights-of-way, restrictions, conditions and other similar
encumbrances, minor defects or irregularities of title, and alleys, streets and
highways, which in the aggregate do not materially impair the usefulness of the
mortgaged property in the present business of the Borrower, the Parent or any
Subsidiary of the Parent;
(xiii)    leases of the Properties and other assets of the Borrower, the Parent
or a Subsidiary of the Parent, in each case entered into in the ordinary course
of business and that do not, individually or in the aggregate, (A) interfere in
any material respect with the ordinary course of business or (B) materially
impair the value of the property subject thereto;
(xiv)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower, the
Parent or a Subsidiary of the Parent in the ordinary course of business in
accordance with the past practices of the Borrower, the Parent or such
Subsidiary of the Parent;
(xv)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Borrower, the Parent or any Subsidiary of the Parent, in each
case granted in the ordinary course of business in favor of the financial
institution or institutions with which such accounts are maintained, securing
amounts owing to such financial institution(s) with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are non-consensual
and arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Debt;
(xvi)    Liens for taxes, assessments or governmental charges or levies not yet
delinquent and which may subsequently be paid without interest or penalties and
Liens for taxes, assessments or governmental charges or levies which are being
contested in good faith by appropriate proceedings for which reserves have been
established to the extent required by GAAP;
(xvii)    purchase money Liens upon or in any fixed or capital assets, or other
property created, acquired or constructed for use in connection therewith or
related thereto, to secure the purchase price or the cost of construction or
improvement of such fixed or capital assets or such other property or to secure
Debt incurred solely for the purpose of financing the acquisition, construction
or improvement of such fixed or capital assets or such other property (including
Liens securing any Capitalized Leases) or Liens on any such assets or property
existing at the time of acquisition thereof; provided, that (i) such Lien
attaches to such asset or property prior to, concurrently or within 180 days (or
within one year thereafter pursuant to a binding commitment for financing
entered into with a lender or investor within such 180-day period) after the
acquisition, improvement or completion of the construction thereof; (ii) such
Lien does not extend to any other asset theretofore owned by the Borrower, the
Parent or any Subsidiary of the Parent except (w) unimproved real property on
which the property so constructed or the improvement is located, (x) other
property (or improvement thereon) which is an improvement to or is acquired or
constructed for use in connection therewith or related thereto, (y) any right
and interest under any agreement or


 
18
 




--------------------------------------------------------------------------------




other document relating to the property being so constructed or improved or such
other property and (z) the stock of any Subsidiary of the Parent created or
maintained for the primary purpose of owning the property so constructed or
improved; and (iii) the Debt secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets or such other
property;
(xviii)    Liens not permitted by the foregoing subsections (i) through (xvii)
securing Debt or other obligations in the aggregate principal amount not to
exceed 15% of Consolidated Tangible Total Assets;
(xix)    Liens created for the sole purpose of refinancing, extending, renewing
or replacing in whole or in part Debt or other obligations secured by any Lien,
mortgage or security interest referred to in the foregoing subsections (i)
through (xviii); provided that the principal amount of Debt or obligations
secured thereby shall not exceed the principal amount of Debt or obligations so
secured at the time of such refinancing, extension, renewal or replacement and
the Lien securing such refinancing, extension, renewal or replacement, as the
case may be, shall be limited to all or a part of the Property or assets that
secured the Debt or other obligations so extended, renewed or replaced (and any
improvements on such Property or assets); and
(xx)    (i) Liens created pursuant to the Loan Documents (other than the Support
Agreement) and (ii) Liens granted pursuant to the Existing Credit Agreement.
“Person” means an individual, a corporation, a partnership (including a joint
venture), an unincorporated association, a limited liability company, a trust or
any other entity or organization, including, but not limited to, a government or
political subdivision or an agency or instrumentality thereof.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) that is subject to the provisions of Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code and is
maintained by a member of the Controlled Group for employees of a member of the
Controlled Group.
“Platform” has the meaning set forth in Section 5.01.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day specified in the public announcement of such change. The parties hereto
acknowledge that the rate announced publicly by the Administrative Agent as its
prime rate is an index or base rate and shall not necessarily be its lowest or
best rate charged to its customers or other banks.
“Pro Rata Percentage” or “Pro Rata Share” means for each Lender, a fraction
(expressed as a decimal) the numerator of which is the Commitment of such Lender
at such time and the denominator of which is the aggregate Commitment of the
Lenders at such time. The initial Pro Rata Percentages are set out on Schedule
I. Notwithstanding the foregoing, upon the occurrence


 
19
 




--------------------------------------------------------------------------------




of the Termination Date, the “Pro Rata Percentage” or “Pro Rata Share” shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
“Properties” means, with respect to, any Person, all real property owned, leased
or otherwise used or occupied by such Person wherever located.
“Proposed Change” has the meaning set forth in Section 7.04(b).
“PTE” means a statutory prohibited transaction exemption, or a prohibited
transaction class exemption issued by the U.S. Department of Labor, as any such
exemption may be amended from time to time.


“Public Lender” has the meaning set forth in Section 5.01.


“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. §6901, et
seq., as amended from time to time, and any regulations promulgated thereunder.


“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.


“Register” has the meaning set forth in Section 7.05(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, and advisors of such Person and
of such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Replacement Rate” has the meaning set forth in Section 2.18(c).
“Required Lenders” means, at any time, two or more unaffiliated Lenders holding
in the aggregate more than 50% of the Outstanding Credits and unutilized
Commitments at such time; provided that the Outstanding Credits of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.
“Resignation Effective Date” has the meaning set forth in Section 8.08(a).
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, chief operating
officer, president or any other Financial Officer of the Parent or the Borrower,
and any other officer of the Parent or the Borrower with responsibility for the
administration of the obligations of the Parent or the Borrower under this
Agreement.


 
20
 




--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Financial Services LLC.
“S&P Rating” means, with respect to any Person, on any date of determination,
the debt rating most recently announced by S&P with respect to the senior
unsecured, non-credit enhanced debt issued by such Person.
“Sale and Leaseback Transaction” means, with respect to the Borrower, the Parent
or any Subsidiary of the Parent, any arrangement (including any series of
related arrangements), whereby it shall sell or transfer any Property (real or
personal) to any other Person (other than the Borrower, the Parent or any
Subsidiary of the Parent), and thereafter rent or lease such Property or portion
thereof that it intends to use for substantially the same purpose or purposes as
the Property sold or transferred.
“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, without limitation, as
of the Closing Date, Cuba, Crimea, Iran, North Korea, and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC or the U.S. Department of State), the European Union,
Her Majesty’s Treasury, the United Nations Security Council, or other relevant
sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Significant Subsidiary” means the Borrower and with respect to any other
Person, a Subsidiary of such Person that is a “significant subsidiary” (within
the meaning of Regulation S‑X of the SEC). Each Significant Subsidiary of the
Parent is set forth on Schedule II (as such Schedule may be updated pursuant to
and in accordance with Section 5.01(c)(v)).
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
at the time capital stock (or comparable interest) of any other class or classes
of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at any time directly or indirectly owned by
said Person (whether directly or through one or more of the other Subsidiaries).
In the case of an unincorporated entity, a Person


 
21
 




--------------------------------------------------------------------------------




shall be deemed to have more than 50% of interests having ordinary voting power
only if such Person’s vote in respect of such interests comprises more than 50%
of the total voting power of all such interests in the unincorporated entity.
“Support Agreement” means that certain Support Agreement, dated June 22, 2000,
between the Parent and the Borrower, as amended by that certain First Amendment
to Support Agreement dated as of July 26, 2000.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Termination Date” means the earliest to occur of (a) June 19, 2020, (b) the
date of termination of the aggregate Commitments by the Borrower pursuant to
Section 2.10, or (c) the date of termination of the aggregate Commitments
pursuant to Section 6.01.
“Type” with respect to an Advance, means any of the following, each of which
shall be deemed to be a different “Type” of Advance: a Base Rate Advance and
each Eurodollar Rate Advance having the same Interest Period.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(g).


 
22
 




--------------------------------------------------------------------------------




“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.
“Withdrawal Liability” means a liability to a Multiemployer Plan as a result of
a complete or partial withdrawal from such Multiemployer Plan, as described in
Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
Section 1.02    Accounting Terms and Determinations. Unless otherwise specified
herein, all terms of an accounting character used herein shall be interpreted,
all accounting determinations hereunder shall be made, and all financial
statements required to be delivered hereunder shall be prepared in accordance
with GAAP; provided that, if the Borrower notifies the Administrative Agent that
the Borrower requests an amendment to any provision (including any definition)
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision occasioned
by the promulgation of rules, regulations, pronouncements and opinions by or
required by the Financial Accounting Standards Board or the American Institute
of Certified Public Accounts (or successors thereto or agencies with similar
functions), and such change affects the calculation of any component of any
financial covenant, standard or term found in this Agreement (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith, and the Borrower and the Lenders agree to enter into
negotiations in order to amend such provisions (with the agreement of the
Required Lenders or, if required by Section 7.04, all of the Lenders) so as to
equitably reflect such changes with the desired result that the criteria for
evaluating any of the Parent and its Subsidiaries’ financial condition shall be
the same after such changes as if such changes had not been made.
Notwithstanding the foregoing, the determination of compliance with any covenant
contained herein (including the computation of any amounts and ratios) shall be
made without giving effect to any election under FASB ASC Topic 825 (or any
other Financial Accounting Standard having a similar result or effect) to value
any Debt or other liabilities of the Borrower, the Parent or any of its


 
23
 




--------------------------------------------------------------------------------




Subsidiaries at “fair value”, as defined therein, and Debt shall be measured at
the outstanding principal amount thereof.
Section 1.03    Use of Defined Terms. All terms defined in this Agreement shall
have the same meanings when used in any of the other Loan Documents (other than
the Support Agreement), unless otherwise defined therein or unless the context
shall otherwise require.
Section 1.04    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
and (i) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.
Section 1.05    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any applicable law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such applicable law.
Section 1.06    [Reserved].
Section 1.07    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
ARTICLE II
THE EXTENSIONS OF CREDIT
Section 2.01    Commitment to Extend Credit.
(a)    Each Lender severally agrees, on the terms and conditions set forth
herein, to make its Pro Rata Share of Advances in Dollars to the Borrower from
time to time before the Termination


 
24
 




--------------------------------------------------------------------------------




Date; provided that, immediately after each such Advance is made, (i) with
respect to each Lender individually, the Outstanding Credits of such Lender
shall not exceed such Lender’s Commitment, and (ii) with respect to the Lenders
collectively, the aggregate Outstanding Credits shall not exceed the Lenders’
aggregate Commitment; and provided, further, the aggregate principal amount of
the Borrowing on the Closing Date shall not be less than $500,000,000.
(b)    [Reserved].
(c)    Upon the occurrence of any Borrowing, the Commitment of each Lender shall
be automatically and permanently reduced by the aggregate principal amount of
the Advances funded by such Lender pursuant to such Borrowing. Additionally,
each Lender’s unutilized Commitment will terminate in full after the second
Borrowing.
Section 2.02    Method of Borrowing.
(a)    Each Borrowing shall be made on a Business Day, upon notice from the
Borrower to the Administrative Agent, given (i) in the case of a Borrowing that
is a Base Rate Advance, not later than 1:00 P.M. on the date of the proposed
Borrowing and (ii) in the case of a Borrowing that is a Eurodollar Rate Advance,
not later than 11:00 A.M. on the third Business Day prior to the date of the
proposed Borrowing. Each such notice of a Borrowing (a “Notice of Borrowing”) by
the Borrower shall be in substantially the form of Exhibit A, specifying therein
the requested (A) date of such Borrowing, (B) Type of Advance to be made in
connection with such Borrowing, (C) aggregate amount of such Borrowing and (D)
in the case of a Borrowing comprising Eurodollar Rate Advances, initial Interest
Period for each such Advance. The Administrative Agent shall give notice to each
Lender promptly upon receipt of each Notice of Borrowing pursuant to this
Section 2.02(a), the contents thereof and each such Lender’s Pro Rata Share of
any Borrowing to be made pursuant thereto. Each Lender shall, before 1:00 P.M.
on the date of such Borrowing (or 3:00 P.M. on the date of such Borrowing with
respect to Base Rate Advances), make available to the Administrative Agent for
the account of the Borrower in same day funds, the proceeds of such Borrowing.
Such Borrowing will then be made available to the Borrower by the Administrative
Agent by crediting the account of the Borrower on the books of such office with
the aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent (or at such
other location as may be agreed by the Borrower and the Administrative Agent).
(b)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to comprise Eurodollar Rate Advances, the Borrower shall indemnify
the applicable Lender against any loss, cost or expense incurred by such Lender
as a result of any failure of the Borrower to fulfill on or before the date
specified in such Notice of Borrowing for such Advances, the applicable
conditions set forth in Article III, including any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender as part of such
Borrowing when such Advance is not made on such date.
(c)    Each Borrowing (whether for a Base Rate Advance or a Eurodollar Rate
Advance) shall be in an aggregate principal amount of $5,000,000 or any multiple
of $1,000,000 in excess


 
25
 




--------------------------------------------------------------------------------




thereof (except that any such Borrowing may be in the aggregate amount of the
unutilized Commitment on such date).
Section 2.03    [Reserved].
Section 2.04    [Reserved].
Section 2.05    [Reserved].
Section 2.06    Maturity of Advances; Termination of Commitment.
(a)    Each outstanding Advance shall mature, and the principal amount thereof
shall be due and payable in full, on the Maturity Date. The Commitment shall
terminate on the Termination Date.
(b)    [Reserved].
(c)    [Reserved].
(d)    [Reserved].
(e)    [Reserved].
(f)    [Reserved].
Section 2.07    Evidence of Advances.
(a)    Each Lender shall maintain an account or accounts evidencing each Advance
made by such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement. Each Lender will make reasonable efforts to maintain the
accuracy of its account or accounts, and to update promptly its account or
accounts from time to time, as necessary.
(b)    The Administrative Agent shall maintain the Register pursuant to Section
7.05(c) and a subaccount for each Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the date, amount and Interest Period, if
applicable, of each Advance, and whether such Advance is a Base Rate Advance or
an Eurodollar Rate Advance, (ii) the amount of any principal or interest due and
payable or to become due and payable to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from or for the
account of the Borrower and each Lender’s percentage share thereof. The
Administrative Agent will make reasonable efforts to maintain the accuracy of
the subaccounts referred to in the preceding sentence and to update promptly
such subaccounts from time to time, as necessary.
(c)    The entries made in the Register and subaccounts maintained pursuant to
Section 2.07(b), and the account or accounts maintained by the Lenders pursuant
to Section 2.07(a) to the extent permitted by applicable law shall be prima
facie evidence of the existence and amounts of such obligations of the Borrower
therein recorded and shall be conclusive absent manifest error.


 
26
 




--------------------------------------------------------------------------------




The failure of the Administrative Agent or any Lender to maintain any such
Register, subaccount or account, as applicable, or any error therein, shall not
in any manner affect the obligations of the Borrower to repay the Advances in
accordance with the terms thereof. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.
(d)    Upon the request of any Lender, which request shall be made through the
Administrative Agent to the Borrower, the Borrower shall deliver to such Lender
a duly executed Note in the form of Exhibit C.
Section 2.08    Interest Rates.
(a)    The Borrower shall pay interest on the unpaid principal amount of each
Advance from and including the date of such Advance to but excluding the date
such Advance shall be paid in full (provided, that if the principal amount of
any Advance is borrowed and repaid on the same day, the Borrower shall pay
interest on such principal amount at the applicable interest rate for such day),
at the following rates per annum:
(i)    if such Advance is a Base Rate Advance, a variable rate per annum equal
at all times to the Base Rate in effect from time to time, payable quarterly in
arrears on each Payment Date while such Base Rate Advance is outstanding, on the
date of each prepayment to the extent required by Section 2.12, and on the date
such Base Rate Advance shall be Converted or paid in full;
(ii)    if such Advance is a Eurodollar Rate Advance, a fixed rate per annum
during each Interest Period for such Eurodollar Rate Advance equal to the
Eurodollar Rate for such Interest Period plus the Applicable Margin, payable on
the last day of the Interest Period (and, in the case of any Interest Period of
more than three months’ duration, on each day that occurs during such Interest
Period every three months after the first day of such Interest Period), on the
date of each prepayment to the extent required by Section 2.12, and on the date
such Eurodollar Rate Advance shall be Converted or paid in full; and
(iii)    [Reserved].
(b)    Subject to Section 7.02, (i) immediately upon the occurrence and during
the continuance of an Event of Default under Section 6.01(a), 6.01(g) or 6.01(h)
(in the case of Section 6.01(g) and 6.01(h), with respect to the Borrower and
the Parent only), or (ii) at the election of the Required Lenders, upon the
occurrence and during the continuance of any other Event of Default, (A) all
outstanding Eurodollar Rate Advances shall bear interest at a rate per annum of
two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Eurodollar Rate Advances until the end of the applicable Interest
Period and thereafter at a rate equal to two percent (2%) in excess of the rate
then applicable to Base Rate Advances, (B) all outstanding Base Rate Advances
and other Obligations shall bear interest at a rate per annum equal to two
percent (2%) in excess of the rate then applicable to Base Rate Advances or such
other Obligations and (C) all accrued and unpaid interest shall be due and
payable on demand of the Administrative Agent. Interest


 
27
 




--------------------------------------------------------------------------------




shall continue to accrue on the Obligations after the filing by the Borrower (as
to itself) or against the Borrower (as a debtor) of any petition seeking any
relief in bankruptcy or under any act or law pertaining to insolvency or debtor
relief, whether state, federal or foreign.
(c)    Upon the request of the Borrower, the Administrative Agent shall provide
the Borrower with evidence of the amount of the Eurodollar Rate Reserve
Percentage currently in effect.
Section 2.09    Fees.
(a)    Except as set forth in Section 2.24, the Borrower shall pay the
Administrative Agent, for the ratable benefit of the Lenders, a commitment fee
(the “Commitment Fee”) equal to the product of (i) the daily amount of the
unutilized Commitments multiplied by (ii) a per annum percentage equal to 0.20%.
The Commitment Fee shall accrue from and including the Closing Date to but
excluding the Termination Date and shall be payable in arrears on the
Termination Date. Subject to Section 2.24(a)(iii)(A), the Administrative Agent
shall, promptly following its receipt thereof, distribute to each Lender all
Commitment Fees received pursuant to this Section 2.09(a) in accordance with
their respective Pro Rata Percentages.
(b)    [Reserved].
(c)    [Reserved].
(d)    [Reserved].
Section 2.10    Termination or Reduction of Commitment.
(a)    The Borrower may, upon at least three (3) Business Days’ notice to the
Lenders, terminate at any time, or reduce from time to time, in each case
without premium or penalty, by an aggregate amount of at least $5,000,000 (and
integrals of $1,000,000 in excess thereof), the Commitment.
(b)    All accrued Commitment Fees (as provided under Section 2.09) on the
Commitment (in the case of a termination of the Commitment) or on the portion of
the Commitment being reduced (in the case of a reduction of the Commitment)
under this Section 2.10 shall be payable on the effective date of such reduction
or termination.
(c)    The Borrower hereby agrees to repay the outstanding principal amount of
(i) all Advances in full on the Maturity Date, (ii) [Reserved] and (iii) all
other Obligations in full on the Maturity Date, together with, in each case,
without duplication, all accrued but unpaid interest thereon in accordance with
this Agreement.
Section 2.11    [Reserved].
Section 2.12    Optional Prepayments. The Borrower may, upon notice delivered to
the Administrative Agent not later than 11:00 A.M. (a) on the date of prepayment
in the case of any Base Rate Advance, and (b) at least three (3) Business Days
prior to such date in the case of any Eurodollar Rate Advance, prepay any such
Advance, without premium or penalty, in whole at any


 
28
 




--------------------------------------------------------------------------------




time, or from time to time in part in amounts aggregating at least $5,000,000
(and integrals of $1,000,000 in excess thereof) by paying the principal amount
to be prepaid together with accrued interest thereon to the date of prepayment
and any compensation payable pursuant to Section 2.13.
Section 2.13    Compensation after Prepayment or Conversion. The Borrower shall,
upon the demand of any Lender, pay to such Lender any amounts which are required
to compensate such Lender for any losses (excluding losses of anticipated
profits), costs or expenses incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain any Eurodollar Rate Advance, or from fees payable to terminate the
deposits from which such funds were obtained, which may arise as a result of the
optional or mandatory prepayment or Conversion of any Eurodollar Rate Advance,
on any date other than the last day of the applicable Interest Period, or the
failure to prepay any Advance on the date of prepayment specified in any notice
of prepayment, except if arising in connection with a Lender becoming a
Defaulting Lender and the replacement of such Lender pursuant to Section 2.23(b)
or the termination of the Commitment of such Lender pursuant to Section 2.24(d).
The amount of such loss or expense shall be determined, in the applicable
Lender’s sole discretion, based upon the assumption that such Lender funded its
Pro Rata Share of the Eurodollar Rate Advances in the London interbank market
and using any reasonable attribution or averaging methods which such Lender
deems appropriate and practical. A certificate of such Lender setting forth in
reasonable detail the basis for determining such amount or amounts necessary to
compensate such Lender delivered by such Lender to the Administrative Agent no
later than twelve (12) months after the event giving rise to the claim for
compensation (except that, if the Change in Law giving rise to such claim is
retroactive, then the twelve-month period referred to above shall be extended to
include the period of retroactive effect thereof) shall be promptly forwarded to
the Borrower through the Administrative Agent and shall be conclusively presumed
to be correct save for manifest error. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall (unless the
subject of a good faith dispute by the Borrower) be payable within fifteen (15)
days after demand and receipt by the Borrower of such written statement, unless
such Lender shall have failed to timely give notice of such claim for
compensation as provided herein, in which event the Borrower shall not have any
obligation to pay such claim.
Section 2.14    General Provisions as to Payments.
(a)    The Borrower shall make each payment of principal of, and interest on,
the Advances and the Commitment Fees hereunder in Dollars not later than 1:00
P.M. on the date when due in federal or other funds immediately available
without setoff or counterclaim to the Administrative Agent for the account of
each Lender at its Lending Office. Upon receipt by the Administrative Agent of
each such payment, the Administrative Agent shall distribute to each Lender, at
its Lending Office, its Pro Rata Share of such payment. If and to the extent
that the Administrative Agent shall not have so distributed to any Lender, at
its Lending Office, its Pro Rata Share of such payment, the Administrative Agent
agrees to pay to such Lender forthwith on demand such amount together with
interest thereon, for each day from the date of demand by such Lender until the
date such amount is paid to such Lender, at the Federal Funds Rate.


 
29
 




--------------------------------------------------------------------------------




(b)    Subject to the qualifications set forth in the definition of “Interest
Period”, whenever any payment of principal of, or interest on, the Advances or
of Commitment Fees or payable hereunder shall be due on a day that is not a
Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day. If the date for any payment of principal is extended by
operation of law or otherwise, interest thereon shall be payable for such
extended time.
Section 2.15    Computation of Interest and Fees. All computations of interest
for Base Rate Advances determined by reference to the Base Rate, in each case
when the Base Rate is determined by the Prime Rate shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest provided hereunder shall be made on the
basis of a 360-day year and actual days elapsed.
Section 2.16    Compensation, Additional Interest.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Advances made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, Converting to, Continuing or
maintaining any Advance or of maintaining its obligation to make any such
Advance, or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder with respect to such Advance (whether of
principal, interest or any other amount) then, upon request of such Lender or
other Recipient, the Borrower will pay to such Lender or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender, or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s, capital
or on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender, or the Advances made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have


 
30
 




--------------------------------------------------------------------------------




achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or other
Recipient setting forth in reasonable detail the basis, method and calculations
upon which such Lender or other Recipient determined the amount or amounts
necessary to compensate such Lender or other Recipient or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 15 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or other
Recipient to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or other Recipient’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than four (4) months prior to the date that such Person
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Person’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the four-month period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)    Subject to the requirements of Section 7.05(e), the provisions of this
Section 2.16 shall be applicable with respect to any Participant or Assignee,
and any calculations required by such provisions shall be based upon the
circumstances of such Participant or Assignee.
Section 2.17    Taxes.
(a)    Defined Terms. For purposes of this Section 2.17, the term “applicable
law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.


 
31
 




--------------------------------------------------------------------------------




(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 15 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate (together with a
copy of the applicable documents from the Governmental Authority imposing such
Indemnified Taxes) as to the amount of such payment or liability and setting
forth in reasonable detail the basis for such payment or liability delivered to
the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 7.05(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.17, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation


 
32
 




--------------------------------------------------------------------------------




prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.17(g)(ii)(A), 2.17(g)(ii)(B) and 2.17(g)(ii)(D)) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E; or


 
33
 




--------------------------------------------------------------------------------




(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17),


 
34
 




--------------------------------------------------------------------------------




it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments,
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 2.18    Changed Circumstances.
(a)    Circumstances Affecting LIBOR Rate Availability. Subject to clause (c)
below, connection with any request for a Eurodollar Rate Advance or a Base Rate
Advance as to which the interest rate is determined with reference to the LIBOR
Market Index Rate or a Conversion to or Continuation thereof, if for any reason
(i) the Administrative Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such Advance, (ii) the Administrative Agent shall determine
(which determination shall be conclusive and binding absent manifest error) that
any of the means set forth in the definition of “LIBOR” or “LIBOR Market Index
Rate” do not exist for ascertaining the Eurodollar Rate for such Interest Period
with respect to a proposed Eurodollar Rate Advance or any Base Rate Advance as
to which the interest rate is determined with reference to the LIBOR Market
Index Rate or (iii) the Required Lenders shall determine (which determination
shall be conclusive and binding absent manifest error) that the Eurodollar Rate
does not adequately and fairly reflect the cost to such Lenders of making or
maintaining such Advances during such Interest Period, or the LIBOR Market Index
Rate does not adequately and fairly reflect the cost to such Lenders of making
or maintaining such Advances, then the Administrative Agent shall promptly give
notice thereof to the Borrower. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, the obligation of
the Lenders to make Eurodollar Rate Advances or Base Rate Advances as to which
the interest rate is determined with reference to the LIBOR Market Index Rate
and the right of the Borrower to Convert any Advance to or Continue any Advance
as a Eurodollar Rate Advance or a Base Rate Advance as to which the interest
rate is determined with reference to the


 
35
 




--------------------------------------------------------------------------------




LIBOR Market Index Rate shall be suspended, and the Borrower shall either
(i) without regard to notice or minimum amount requirements set forth in Section
2.12, repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such Advance together with accrued interest thereon
(subject to Section 2.15), on the last day of the then current Interest Period
applicable to such Advance; or (ii) Convert the then outstanding principal
amount of each such Advance to a Base Rate Advance as to which the interest rate
is not determined by reference to the LIBOR Market Index Rate as of the last day
of such Interest Period.
(b)    Laws Affecting LIBOR Rate Availability. If any Change in Law shall make
it unlawful or impossible, or any Governmental Authority has asserted that it is
unlawful, for any of the Lenders (or any of their respective Lending Offices) to
honor its obligations hereunder to make or maintain any Eurodollar Rate Advance
or any Base Rate Advance as to which the interest rate is determined by
reference to the LIBOR Market Index Rate (such Lenders so affected, the
“Affected Lenders”), or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or take
deposits of, Dollars in the London interbank market, then such Affected Lenders
shall promptly give notice thereof to the Administrative Agent and the
Administrative Agent shall promptly give notice to the Borrower and the other
Lenders. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, (i) the obligations of the Affected Lenders
to make their respective portions of Eurodollar Rate Advances or Base Rate
Advances as to which the interest rate is determined by reference to the LIBOR
Market Index Rate, and the right of the Borrower to Convert such Affected
Lenders’ portion of any Advance to a Eurodollar Rate Advance or Continue such
Affected Lenders’ portion of any Advance as a Eurodollar Rate Advance or a Base
Rate Advance as to which the interest rate is determined by reference to the
LIBOR Market Index Rate shall be suspended and thereafter the Borrower may
select only Base Rate Advances as to which the interest rate is not determined
by reference to the LIBOR Market Index Rate hereunder with respect to such
Affected Lenders’ portion of any Advances, (ii) such Affected Lenders’ portion
of all Base Rate Advances shall cease to be determined by reference to the LIBOR
Market Index Rate and (iii) if such Affected Lenders may not lawfully continue
to maintain a Eurodollar Rate Advance to the end of the then current Interest
Period applicable thereto, such Affected Lenders’ portion of the applicable
Advance shall immediately be Converted to a Base Rate Advance as to which the
interest rate is not determined by reference to the LIBOR Market Index Rate for
the remainder of such Interest Period.
(c)    Effect of Benchmark Transition Event.
(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders


 
36
 




--------------------------------------------------------------------------------




have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of LIBOR with a Benchmark
Replacement pursuant to this Section 2.18(c) will occur prior to the applicable
Benchmark Transition Start Date.
(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(iii)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
2.18(c), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.18(c).
(iv)    Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke any request for a Eurodollar Rate Advance of, conversion to or
continuation of Eurodollar Rate Advance to be made, converted or continued
during any Benchmark Unavailability Period and, failing that, the Borrower will
be deemed to have converted any such request into a request for a borrowing of
or conversion to Base Rate Advances. During any Benchmark Unavailability Period,
the component of the Base Rate based upon the LIBOR Market Index Rate will not
be used in any determination of the Base Rate.
Section 2.19    Conversion of Advances.
(a)    The Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 A.M. on the third Business Day prior
to the date of any proposed Conversion into or Continuation as Eurodollar Rate
Advances and on the Business Day of any proposed Conversion into Base Rate
Advances subject to the provisions of Section 2.18, Convert all Advances of one
Type into Advances of another Type or Types or Continue Advances of the same
Type having the same or a new Interest Period; provided that no Advance shall be
Converted to or Continued as a Eurodollar Rate Advance if any Event of Default
shall have occurred and be continuing. Each such notice of a Conversion or
Continuation shall, within the restrictions specified above, specify (i) the
date of such Conversion or Continuation, (ii) the Advances to be Converted


 
37
 




--------------------------------------------------------------------------------




or Continued and (iii) with respect to any Continuation, or if such Conversion
is into, or with respect to Eurodollar Rate Advances, the duration of the
Interest Period for each such Advance.
(b)    If the Borrower shall fail to select the Type of any Advance or the
duration of any Interest Period for any Eurodollar Rate Advance in accordance
with the provisions contained in the definition of “Interest Period” and Section
2.19(a) or if any proposed Conversion of an Advance to a Eurodollar Rate Advance
upon Conversion shall not occur as a result of the circumstances described in
Section 2.18 or 2.19(c), such Advance will automatically, on the last day of the
then-existing Interest Period therefor, Convert into a Base Rate Advance.
(c)    Each notice of Conversion or Continuation given pursuant to Section
2.19(a) shall be irrevocable and binding on the Borrower. In the case of any
Advance that is to be Converted to a Eurodollar Rate Advance, the Borrower shall
indemnify the Lenders against any loss, cost or expense incurred by the Lenders
as a result of any failure to fulfill on the date specified for such Conversion
the applicable conditions set forth in Article III, including any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund such Eurodollar Rate Advance, upon such Conversion, when such
Conversion, as a result of such failure, does not occur. The Borrower’s
obligations under this paragraph (c) shall survive the repayment of all other
amounts owing to the Lenders under this Agreement and the other Loan Documents
and the termination of the Commitment.
(d)    [Reserved].
Section 2.20    Set off. Each Lender may at any time upon or after the
occurrence and during the continuance of an Event of Default, and without notice
to the Borrower, set-off against the Obligations of the Borrower under this
Agreement the whole or any portion or portions of any or all deposits and other
sums credited by or due from such Lender to the Borrower or subject to
withdrawal by the Borrower, whether or not any other Person or Persons could
also withdraw money therefrom; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.24 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
pursuant to this Agreement as to which it exercised such right of setoff. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender may have in law or
in equity. Each Lender agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
Section 2.21    Pro Rata Treatment. Except to the extent otherwise provided
herein:
(a)    Each payment or prepayment of principal of any Advance, and each payment
of interest on the Advances, shall be allocated pro rata among the Lenders in
accordance with the respective principal amounts of their outstanding Advances.
Each payment of the Commitment


 
38
 




--------------------------------------------------------------------------------




Fee, each reduction of the Commitments and each Conversion or extension of any
Advance shall be allocated pro rata among the Lenders in accordance with their
Pro Rata Percentages.
(b)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a Borrowing that such Lender will not make the amount that
would constitute its Pro Rata Share of such Borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate reasonably determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to the Advances made in connection with such Borrowing. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Advance included
in such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(c)    The obligations of the Lenders under this Agreement to make Advances are
several and are not joint or joint and several. The failure of any Lender to
make available its Pro Rata Share of any Advance requested by the Borrower shall
not relieve it or any other Lender of its obligation, if any, hereunder to make
its Pro Rata Share of such Advance available on the borrowing date, but no
Lender shall be responsible for the failure of any other Lender to make its Pro
Rata Share of such Advance available on the borrowing date.
Section 2.22    Sharing of Payments. The Lenders agree among themselves that, in
the event that any Lender shall obtain payment in respect of any Advance or any
other obligation owing to such Lender under this Agreement through the exercise
of a right of set-off, banker’s lien or counterclaim, or pursuant to a secured
claim under Section 506 of Title 11 of the United States Code or other security
or interest arising from, or in lieu of, such secured claim, received by such
Lender under any Debtor Relief Law or otherwise, or by any other means, in
excess of its Pro Rata Share of such payment as provided for in this Agreement,
such Lender shall promptly purchase from the other Lenders a Participation
Interest in such Advances and other obligations in such amounts, and make such
other adjustments from time to time, as shall be equitable to the end that all
Lenders share such payment in accordance with their respective ratable shares as
provided for in this Agreement. The Lenders further agree among themselves that
if payment to a Lender obtained by such Lender through the exercise of a right
of set-off, banker’s lien, counterclaim or other event as aforesaid shall be
rescinded or must otherwise be restored, each Lender which shall have shared the
benefit of such payment shall, by repurchase of a Participation Interest
theretofore sold, return


 
39
 




--------------------------------------------------------------------------------




its share of that benefit (together with its share of any accrued interest
payable with respect thereto) to each Lender whose payment shall have been
rescinded or otherwise restored. The Borrower agrees that any Lender so
purchasing such a Participation Interest may, to the fullest extent permitted by
law, exercise all rights of payment, including set-off, banker’s lien or
counterclaim, with respect to such Participation Interest as fully as if such
Lender were a holder of such Advance or other obligation in the amount of such
Participation Interest. Except as otherwise expressly provided in this
Agreement, if any Lender or the Administrative Agent shall fail to remit to the
Administrative Agent or any other Lender an amount payable by such Lender or the
Administrative Agent to the Administrative Agent or such other Lender pursuant
to this Agreement on the date when such amount is due, such payments shall be
made together with interest thereon for each date from the date such amount is
due until the date such amount is paid to the Administrative Agent or such other
Lender at a rate per annum equal to the Federal Funds Rate. If under any Debtor
Relief Law, any Lender receives a secured claim in lieu of a set-off to which
this Section 2.22 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders under this Section 2.22 to share in the benefits of
any recovery on such secured claim. The provisions of this Section 2.22 shall
not be construed to apply to (A) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender) or
(B) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Advances to any assignee or participant.
Section 2.23    Mitigation of Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.16, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, or any Lender delivers notice
pursuant to Section 2.18(b), then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.16 or 2.17, as the case may be,
in the future, or would eliminate or reduce the effect of any Change in Law that
resulted in such notice having been delivered by such Lender pursuant to Section
2.18(b), and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
2.16, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.17 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
2.23(a), or if any Lender is a Defaulting Lender, Affected Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 7.05(b)), all of


 
40
 




--------------------------------------------------------------------------------




its interests, rights (other than its existing rights to payments pursuant to
Section 2.16 or 2.17) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
(i)    the Borrower shall have paid (or caused to be paid) to the Administrative
Agent the assignment fee (if any) specified in Section 7.05(b)(iv);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.13 as though such assignment were a
prepayment) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.16 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable law;
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and
(vi)    in the case of any assignment resulting from a Lender becoming an
Affected Lender, the Borrower shall have required all such Affected Lenders to
assign all such interests, rights and obligations to an assignee (or assignees)
that is not an Affected Lender.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 2.24    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
7.04.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting


 
41
 




--------------------------------------------------------------------------------




Lender pursuant to Section 2.20) shall be applied at such time or times as may
be determined by the Administrative Agent as follows: first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Advances under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Advances in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Advances were made at a time when the conditions set forth
in Section 3.02 were satisfied or waived, such payment shall be applied solely
to pay the Advances of all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Advances of such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    [Reserved].
(C)    [Reserved].
(iv)    [Reserved].
(v)    [Reserved].
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Administrative Agent


 
42
 




--------------------------------------------------------------------------------




may determine to be necessary to cause the Advances to be held pro rata by the
Lenders in accordance with their Pro Rata Percentages, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder in any Lender’s status from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.
(c)    [Reserved].
(d)    Termination of Defaulting Lenders. The Borrower may terminate the unused
amount of the Commitment of any Defaulting Lender upon not less than three (3)
Business Days’ prior notice to the Administrative Agent (which shall promptly
notify the Lenders thereof), and in such event the provisions of Section
2.24(a)(ii) will apply to all amounts thereafter paid by the Borrower for the
account of such Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity or other amounts); provided that such
termination shall not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent or any other Lender may have against such
Defaulting Lender
(e)    No Waiver. The rights and remedies against, and with respect to, a
Defaulting Lender under this Section 2.24 are in addition to, and cumulative and
not in limitation of, all other rights and remedies that the Administrative
Agent and each Lender or the Borrower may at any time have against, or with
respect to, such Defaulting Lender.
Section 2.25    [Reserved].
ARTICLE III
CONDITIONS TO EXTENSIONS OF CREDIT
Section 3.01    Conditions Precedent to Initial Extension of Credit. The
obligation of the Lenders to make Advances on the occasion of the initial
Borrowing is subject to the condition that, on or prior to the date of such
first Extension of Credit, the Administrative Agent shall have received the
following, each dated as of the same date (unless otherwise indicated), and each
in form and substance reasonably satisfactory to the Administrative Agent:
(a)    this Agreement, duly executed by the Borrower, each of the Lenders and
the Administrative Agent and acknowledged by the Parent;
(b)    if requested by any Lender, a Note, payable to such Lender, duly
completed and executed by the Borrower;
(c)    all documents that the Administrative Agent and the Lenders may
reasonably request relating to the existence of the Borrower and the Parent, the
corporate authority for and the validity of this Agreement and the other Loan
Documents and any other matters relevant hereto, all in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders, including a


 
43
 




--------------------------------------------------------------------------------




certificate of incumbency of each of the Borrower and the Parent, signed by the
Secretary or an Assistant Secretary of the Borrower and the Parent, certifying
as to the names, true signatures and incumbency of the officer or officers
authorized to execute and deliver the Loan Documents (other than the Support
Agreement) to which each is a party and attaching certified copies of the
following items: (i) the Support Agreement and the Financial Services Agreement,
(ii) the Borrower’s and the Parent’s Certificates of Incorporation, (iii) the
Borrower’s and the Parent’s By-laws, (iv) the actions taken by the board of
directors of the Borrower and the Parent authorizing the Borrower’s and the
Parent’s execution, delivery and performance of this Agreement and the other
Loan Documents (other than the Support Agreement) to which each is a party, and
(v) all governmental and other third party consents or approvals (if any)
required in connection with the execution, delivery and performance of the Loan
Documents (other than the Support Agreement) by the Borrower and the Parent;
(d)    [Reserved.]
(e)    an opinion of Morgan, Lewis & Bockius LLP, counsel for the Borrower and
the Parent;
(f)    certificates of the Secretary of State of Delaware as to the good
standing of the Borrower and the Parent as Delaware corporations;
(g)    (i) the unaudited balance sheet of the Borrower as of September 30, 2019
and the related unaudited statements of income and cash flows for the portion of
the Fiscal Year then ended, and (ii) the audited financial statements referenced
in Section 4.05(a).
(h)    at least five (5) Business Days prior to the Closing Date, documentation
and other information requested by the Administrative Agent from the Borrower
and the Parent in order to comply with requirements of any Anti-Money Laundering
Laws, including, without limitation, the Act and any applicable “know your
customer” rules and regulations;
(i)    payment of all reasonable and documented fees and expenses of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid and invoiced to the
Borrower prior to or on the Closing Date;
(j)    [Intentionally Omitted]; and
(k)    such other documents, approvals, and opinions as may be mutually agreed
by the Borrower and the Administrative Agent.
Without limiting the generality of the provisions of Section 8.04, for purposes
of determining compliance with the conditions specified in this Section 3.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.


 
44
 




--------------------------------------------------------------------------------




Section 3.02    Conditions to All Extensions of Credit. The obligation of the
Lenders to make (but not Continue or Convert) Advances on the occasion of each
Borrowing, including the first Extension of Credit, is subject to the
satisfaction of the following conditions:
(a)    the Administrative Agent shall have received a Notice of Borrowing;
(b)    all representations and warranties of the Borrower contained in Article
IV shall be true in all material respects as if made on and as of the date of
such Extension of Credit (other than with respect to any representation and
warranty that expressly relates to an earlier date, in which case such
representation and warranty shall be true in all material respects as of such
earlier date, and except for any representation and warranty that is qualified
by materiality or reference to Material Adverse Change, in which case such
representation and warranty shall be true in all respects as of such earlier
date);
(c)    immediately prior to and immediately after such Extension of Credit, no
Default or Event of Default under this Agreement shall have occurred and be
continuing; and
(d)    immediately after such Extension of Credit, the Outstanding Credits will
not exceed the aggregate Commitment.
The making of each Extension of Credit (other than any Conversion or
Continuation of an Advance) shall be deemed to be a representation and warranty
by the Borrower on the date of such Extension of Credit that the conditions
specified in paragraphs (b), (c) and (d) above have been satisfied.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants that:
Section 4.01    Corporate Existence and Status. Each of the Borrower, the Parent
and each Significant Subsidiary of the Parent has been duly organized, is
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and is duly qualified to transact business in every jurisdiction
where, by the nature of its business, such qualification is necessary, except
where the failure to be so qualified would not reasonably be expected to result
in a Material Adverse Change. Each of the Borrower, the Parent and each
Significant Subsidiary of the Parent has all corporate power and authority to
own or lease and operate its properties and to carry on its business as now
conducted and as proposed to be conducted.
Section 4.02    Corporate Power and Authority; Enforceability. The execution,
delivery and performance by the Borrower and the Parent of this Agreement and
the other Loan Documents to which the Borrower or the Parent is a party (i) are
within the Borrower’s and the Parent’s respective corporate powers and (ii) have
been duly authorized by all necessary corporate action. This Agreement and the
other Loan Documents to which the Borrower or the Parent is a party constitute
valid and binding agreements of the Borrower and the Parent, as the case may be,
enforceable in accordance with their respective terms, and the Notes, if and
when executed and delivered in accordance with this Agreement, will constitute
valid and binding obligations of the Borrower,


 
45
 




--------------------------------------------------------------------------------




enforceable in accordance with their respective terms, except, in each case, as
the enforceability hereof and thereof may be affected by bankruptcy, insolvency,
reorganization, moratorium or similar laws applicable to creditors’ rights or
the collection of debtors’ obligations generally and equitable principles of
general applicability.
Section 4.03    Non-Violation.
(a)    The execution, delivery and performance by the Borrower and the Parent of
this Agreement and the other Loan Documents to which the Borrower or the Parent
is a party (i) do not conflict with, result in a breach of or constitute a
default under any provision of the articles of incorporation or by-laws (or
other analogous formation documents) of the Borrower or the Parent, (ii) do not
conflict with, result in a breach of or constitute a default under any provision
of any material contract, agreement, judgment, injunction, order, decree or
other instrument binding upon the Borrower or the Parent, except to the extent
such conflict, breach or default would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Change and (iii) do not result
in the creation or imposition of any Lien on any asset of the Borrower, the
Parent or any Significant Subsidiary of the Parent (other than Permitted Liens).
(b)    The execution and delivery by the Borrower and the Parent of this
Agreement and the other Loan Documents to which the Borrower or the Parent is a
party and the incurring and repayment by the Borrower of the Obligations under
the Credit Agreement and the performance by the Parent of the Support Agreement
do not violate any law, rule or regulation applicable to the Borrower or the
Parent, as applicable.
(c)    The performance by the Borrower of its other obligations under this
Agreement and the other Loan Documents to which it is a party does not violate
any law, rule or regulation applicable to the Borrower except where such
violation would not reasonably be expected to have a Material Adverse Change.
Section 4.04    Litigation. There are no pending or, to the knowledge of the
Borrower, threatened actions or proceedings (including any Environmental
Proceedings) affecting the Borrower, the Parent or any Subsidiary of the Parent
before any court, governmental agency or arbitrator, that, individually or in
the aggregate, would reasonably be expected to result in a Material Adverse
Change.
Section 4.05    Financial Information.
(a)    The consolidated balance sheet of the Parent and its Subsidiaries, as of
December 31, 2019, and the related statements of income and cash flows for the
Fiscal Year then ended, reported on by independent public accountants of
nationally recognized standing (copies of which have been delivered to the
Lenders), fairly present, in conformity with GAAP, the consolidated financial
position of the Parent and its Subsidiaries, as of such date, and of their
results of operations and cash flows for such period stated.
(b)    Since December 31, 2019, there has been no Material Adverse Change.


 
46
 




--------------------------------------------------------------------------------




Section 4.06    Approvals. The execution, delivery and performance by the
Borrower and the Parent of this Agreement and the other Loan Documents to which
the Borrower or the Parent is a party require no action by or in respect of, or
filing with, any governmental body, agency or official or any other Person
except where the failure to obtain such approval or such violation would not
reasonably be expected to result in a Material Adverse Change.
Section 4.07    Use of Proceeds. The proceeds of the Advances will be used by
the Borrower for working capital and other general corporate purposes of the
Parent and its Subsidiaries.
Section 4.08    Investment Company Act; Margin Regulations. Each of Parent and
the Borrower is either not an “investment company” under the Investment Company
Act of 1940 (the “Investment Company Act”) or is exempt from all provisions of
the Investment Company Act. Neither the Borrower, the Parent nor any Subsidiary
of the Parent will apply the proceeds of any of the Advances, directly or
indirectly, for the purpose, either immediate, incidental or ultimate, of
purchasing or carrying any Margin Stock, except in compliance with Section
5.02(d).
Section 4.09    Compliance with Laws. Each of the Borrower, the Parent and each
Subsidiary of the Parent is in compliance with all applicable laws, regulations
and similar requirements of Governmental Authorities (including the Act and all
Environmental Requirements), except where the failure to be in compliance would
not reasonably be expected to result in a Material Adverse Change.
Section 4.10    Compliance with ERISA.
(a)    Except as would not reasonably be expected to result in a Material
Adverse Change, the Borrower, the Parent, each Significant Subsidiary of the
Parent and each other member of the Controlled Group of the foregoing have
fulfilled their respective obligations under the minimum funding standards of
ERISA and the Code with respect to each Plan and are in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Plan and have not incurred any liability to the PBGC (other
than for current premiums, which have been paid when due) or a Plan under Title
IV of ERISA (other than liabilities for benefits and administration and
operational expenses incurred in the ordinary course of Plan operations). As of
the valuation date immediately preceding the Closing Date, no Plan of the
Borrower, the Parent, any Significant Subsidiary of the Parent or any other
member of the Controlled Group of the foregoing has been determined to be in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA), and as of the Closing Date, no such Plan is reasonably expected to
become an “at-risk” plan. No Multiemployer Plan is, or is expected to be,
insolvent (within the meaning of ERISA Section 4245) or in “critical” status
(within the meaning of ERISA Section 304).
(b)    All contributions (if any) that the Borrower, the Parent, any Significant
Subsidiary of the Parent or any other member of the Controlled Group of the
foregoing have been required to make to a Multiemployer Plan have been duly and
timely made and none of Borrower, Parent, any Significant Subsidiary of the
Parent or any other member of the Controlled Group of the foregoing has incurred
any material liability with respect to any Multiemployer Plan other than to make
contributions as and when due. None of the Borrower, the Parent, any Significant
Subsidiary of


 
47
 




--------------------------------------------------------------------------------




the Parent nor any member of the Controlled Group of the foregoing has incurred
any Withdrawal Liability that has not been fully paid.
Section 4.11    Environmental Matters. Neither the Borrower, the Parent nor any
Significant Subsidiary of the Parent is subject to any Environmental Liability
that, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Change.
Section 4.12    Taxes. There have been filed on behalf of the Borrower, the
Parent and each Significant Subsidiary of the Parent all United States federal,
state, provincial and local income, excise, property and other material tax
returns that are required to be filed by the Borrower, the Parent and such
Significant Subsidiary of the Parent, and all taxes shown to be due pursuant to
such returns or pursuant to any assessment received by or on behalf of the
Borrower, the Parent and such Significant Subsidiary of the Parent have been, or
within the times required by law will be, paid except (i) where the amount or
validity thereof currently is being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Borrower, the Parent or such Significant Subsidiary
of the Parent, as the case may be, or (ii) where failure to file or nonpayment
would not reasonably be expected to result in a Material Adverse Change.
Section 4.13    No Defaults. Neither the Borrower, the Parent nor any
Significant Subsidiary of the Parent is in default under or with respect to any
material agreement, instrument or undertaking (other than in respect of Debt) to
which it is a party, or by which it or any of its properties is bound which
would reasonably be expected to result in a Material Adverse Change. No Default
or Event of Default has occurred and is continuing.
Section 4.14    Ownership of Borrower and Operating Utilities. The Parent owns
directly or indirectly (i) 100% of the Common Stock of the Borrower and (ii) at
least 50% of the Common Stock of each Operating Utility, in each case, free and
clear of any Lien other than Permitted Liens.
Section 4.15    Ownership of Properties and Assets. Each of the Borrower, the
Parent and each Significant Subsidiary of the Parent has title to its properties
and assets sufficient for the conduct of its respective business, except where
the failure to have such title would not reasonably be expected to result in a
Material Adverse Change.
Section 4.16    Full Disclosure. No written information (other than projections,
other forward-looking information and information of a general economic or
industry specific nature) furnished by the Borrower and the Parent to the
Administrative Agent and the Lenders for purposes of or in connection with this
Agreement and the Loan Documents or any transaction contemplated hereby or
thereby (when taken as a whole for the purposes for which such information is
given and read together with all other previously provided information),
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were made;
provided that in the case of projections, such projections were prepared in good
faith based on estimates and assumptions believed by the Borrower and the Parent
to be reasonable at the time made.


 
48
 




--------------------------------------------------------------------------------




Section 4.17    Anti-Corruption Laws and Sanctions. The Borrower and the Parent
have implemented and maintain in effect policies and procedures designed to
ensure compliance in all material respects by the Borrower, the Parent, the
Subsidiaries of the Parent and their respective directors, officers, employees
and agents with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions, and the Borrower, the Parent, the Subsidiaries of the Parent and
their respective directors, officers and employees and to the knowledge of the
Borrower its agents, are in compliance with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions. None of (a) the Borrower, the Parent,
any Subsidiary of the Parent or any of their respective directors, officers,
employees or affiliates, or (b) to the knowledge of the Borrower or the Parent,
any agent or representative of the Borrower, the Parent or any Subsidiary of the
Parent that will act in any capacity in connection with or benefit from the
credit facility established hereby is a Sanctioned Person or currently the
subject or target of any Sanctions.
Section 4.18    Margin Stock. The Borrower is not engaged principally or as one
of its important activities in the business of extending credit for the purpose
of “purchasing” or “carrying” any Margin Stock.
ARTICLE V
COVENANTS
Section 5.01    Affirmative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower agrees as
follows:
(a)    Parent Financial Reporting. The Borrower will cause the Parent to deliver
to the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary practice):
(i)    as soon as available and in any event within 90 days after the end of
each Fiscal Year, a consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all reported
on by independent public accountants of nationally recognized standing, with
such report to be free of any “going concern” or similar qualification or
exception or any qualification as to the scope of such audit;
(ii)    as soon as available and in any event within 60 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, a consolidated
balance sheet of the Parent and its Subsidiaries as of the end of such Fiscal
Quarter and the related consolidated statement of income and cash flows for such
Fiscal Quarter and for the portion of the Fiscal Year ended at the end of such
Fiscal Quarter, setting forth in each case in comparative form the figures for
the corresponding Fiscal Quarter and the corresponding portion of the previous
Fiscal Year, all certified by a Financial Officer of the Parent to present
fairly in all material respects the financial condition of the Parent and its
Subsidiaries on a consolidated basis as of their respective dates and the
results of operations of the Parent and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes; and


 
49
 




--------------------------------------------------------------------------------




(iii)    no later than five (5) Business Days following the delivery of each set
of financial statements referred to in Sections 5.01(a)(i) and 5.01(a)(ii), a
certificate of a Financial Officer of the Parent demonstrating and certifying
compliance with the financial covenant set forth in Section 5.01(i).
(b)    Borrower Financial Reporting. The Borrower will deliver to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):
(i)    as soon as available and in any event within 90 days after the end of
each Fiscal Year, a balance sheet of the Borrower as of the end of such Fiscal
Year and the related statements of income and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all certified by a Financial Officer of the Borrower to present
fairly in all material respects the financial condition of the Borrower as of
the date indicated and the results of operations of the Borrower for such Fiscal
Year;
(ii)    as soon as available and in any event within 60 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, a balance sheet of
the Borrower as of the end of such Fiscal Quarter and the related statement of
income and cash flows for such Fiscal Quarter and for the portion of the Fiscal
Year ended at the end of such Fiscal Quarter, setting forth in each case in
comparative form the figures for the corresponding Fiscal Quarter and the
corresponding portion of the previous Fiscal Year, all certified by a Financial
Officer of the Borrower to present fairly in all material respects the financial
condition of the Borrower as of their respective dates and the results of
operations of the Borrower for the respective periods then ended, subject to
normal year-end adjustments and the absence of footnotes; and
(iii)    simultaneously with the delivery of each set of financial statements
referred to in Sections 5.01(b)(i) and 5.01(b)(ii), a certificate of a Financial
Officer of the Borrower stating whether, to the knowledge of such Financial
Officer, any Default or Event of Default exists on the date of such certificate
and, if any Default or Event of Default then exists, setting forth the details
thereof and the action which the Borrower or the Parent, as applicable, is
taking or proposes to take with respect thereto.
(c)    Other Reporting Requirements. The Borrower will, and will cause the
Parent to, deliver to the Administrative Agent (which shall promptly make such
information available to the Lenders in accordance with its customary practice):
(i)    within five (5) Business Days after a Responsible Officer of the Borrower
or the Parent becomes aware of the occurrence of any Default or Event of
Default, a certificate of a Financial Officer of the Borrower or the Parent, as
applicable, setting forth the details thereof and the action which the Borrower
or the Parent, as applicable, is taking or proposes to take with respect
thereto;


 
50
 




--------------------------------------------------------------------------------




(ii)    promptly upon the filing thereof with the SEC, copies of all reports
with respect to material litigation which the Borrower, the Parent or any
Subsidiary of the Parent files with the SEC;
(iii)    within five (5) Business Days after the furnishing thereof, copies of
all financial statements and reports sent to the stockholders of the Parent
generally, and promptly upon the filing thereof with the SEC, notice by
electronic mail of the filing of any financial statements and reports which the
Parent filed with the SEC (other than reports referred to in Sections
5.01(a)(i), 5.01(a)(ii) and 5.01(c)(ii));
(iv)    promptly upon receipt thereof, notice of any downgrade in the S&P Rating
or the Moody’s Rating of the Borrower;
(v)    simultaneously with the delivery of the certificate referred to in
Section 5.01(a)(iii), if any Subsidiary has become or ceased to be a Significant
Subsidiary, a revised Schedule II disclosing the Significant Subsidiaries as of
the date of such certificate;
(vi)    prompt notice of any proposed waiver, amendment, supplement or other
modification of any term or condition of the Support Agreement;
(vii)    promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including the
Act), as from time to time reasonably requested by the Administrative Agent or
any Lender;
(viii)    if reasonably requested by any Lender (through the Administrative
Agent) or the Administrative Agent, the Borrower will furnish to the
Administrative Agent evidence of compliance with the Margin Regulations; and
(ix)    from time to time such additional information regarding the business,
financial condition or results of operations of the Borrower, the Parent or the
Significant Subsidiaries of the Parent as the Administrative Agent and the
Lenders may reasonably request.
(d)    Compliance with Laws and Contractual Obligations.
(i)    The Borrower will, and will cause the Parent and the Subsidiaries of the
Parent to, comply with the requirements of all applicable laws (including the
Act, ERISA and Environmental Requirements), rules, regulations and orders,
except where the failure to so comply would not reasonably be expected to result
in a Material Adverse Change. Not in limitation of the foregoing, the Borrower
will, and will cause the Parent, each Significant Subsidiary of the Parent and
each other member of the Controlled Group of the foregoing to make all payments
to each Plan of the Borrower, the Parent, any Significant Subsidiary of the
Parent or any other member of the Controlled Group of the foregoing necessary to
meet the minimum funding requirements of Section 412 of the Code and Section 302
of ERISA.


 
51
 




--------------------------------------------------------------------------------




(ii)    The Borrower will, and will cause the Parent and the Significant
Subsidiaries of the Parent to, comply with the requirements of all material
contractual obligations (other than Debt) to which it is a party, except (A)
where the necessity of such compliance currently is being contested in good
faith by appropriate proceedings and reserves in conformity with, and to the
extent required by, GAAP with respect thereto have been provided on the books of
the Borrower, the Parent or any Significant Subsidiary of the Parent, as the
case may be, or (B) where the failure to so comply would not reasonably be
expected to result in a Material Adverse Change.
(e)    Payment of Taxes. The Borrower will, and will cause the Parent and each
Significant Subsidiary of the Parent to, pay promptly when due all taxes,
assessments, governmental charges, claims for labor, supplies, rent and other
obligations (other than Debt) which, if unpaid, might become a Lien against the
Properties of the Borrower, the Parent or such Significant Subsidiary, except
(i) liabilities that are currently being contested in good faith by appropriate
proceedings and reserves in conformity with, and to the extent required by, GAAP
with respect thereto have been provided on the books of the Borrower, the Parent
or such Significant Subsidiary, as the case may be, or (ii) where the failure to
pay would not reasonably be expected to result in a Material Adverse Change.
(f)    Maintenance of Insurance. The Borrower will, and will cause the Parent
and each Significant Subsidiary of the Parent to, maintain with financially
sound and reputable insurance companies, insurance on its Properties in at least
such amounts and against at least such risks as are usually insured against in
the same general area by companies of established repute engaged in the same or
similar business as the Borrower, the Parent or such Significant Subsidiary of
the Parent, as the case may be.
(g)    Maintenance of Properties; Inspection of Property, Books and Records.
(i)    Except as permitted by Section 5.02(b), the Borrower will, and will cause
the Parent and the Significant Subsidiaries of the Parent to, maintain all of
its Properties and assets necessary and material to its business in good
condition, repair and working order, ordinary wear and tear excepted, in
accordance with standards observed by companies engaged in the same or similar
business and similarly situated as the Borrower, the Parent or such Subsidiaries
of the Parent, as the case may be, except where the failure to so maintain its
respective Properties and assets would not reasonably be expected to result in a
Material Adverse Change; provided that nothing in this Section 5.01(g)(i) shall
prevent the Borrower, the Parent or any Significant Subsidiary of the Parent
from discontinuing the operation or maintenance of any such Properties or assets
or disposing of such Properties or assets if such discontinuance is, in the
judgment of the Borrower, desirable in the conduct of its business or the
business of the Parent or any such Significant Subsidiary.
(ii)    The Borrower will, and will cause the Parent and each Significant
Subsidiary of the Parent to, (A) keep proper books of record and account in
which full, true and correct entries in conformity with GAAP shall be made of
all dealings and transactions in relation to its respective business and
activities and (B) permit representatives of the Administrative Agent (and any
Lender in attendance with the Administrative Agent) to visit and inspect


 
52
 




--------------------------------------------------------------------------------




any of its Properties at reasonable business hours upon reasonable notice, to
examine and make abstracts from any of its books and records and to discuss its
affairs, finances and accounts with its respective officers, employees and
independent public accountants; provided that (w) excluding any such visits and
inspections during the continuation of an Event of Default, the Administrative
Agent shall conduct such visits and inspections at its (and the applicable
Lenders’) expense and not exercise such rights more often than one (1) time
during any calendar year; (x) upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent and any Lender may do any of the
foregoing at the expense of the Borrower and at any time without advance notice;
(y) any such visits or inspections shall be subject to such conditions as the
Borrower, the Parent and each Significant Subsidiary of the Parent, as the case
may be, shall deem necessary based on reasonable considerations of safety and
security; and (z) neither the Borrower, the Parent or any Significant Subsidiary
of the Parent shall be required to disclose any information that is subject to
the attorney-client privilege or attorney work-product privilege properly
asserted by the applicable person to prevent the loss of such privilege or which
is prevented from disclosure pursuant to a confidentiality agreement with third
parties.
(h)    Maintenance of Existence.
(i)    The Borrower will, and will cause the Parent to, maintain its corporate
existence except as permitted under Section 5.02(b).
(ii)    The Borrower will, and will cause the Parent and each Significant
Subsidiary of the Parent to maintain all rights, franchises, licenses and
privileges necessary to the conduct of its business, except (x) as permitted
under Section 5.02(b) and (y) where the failure to take such action would not
reasonably be expected to result in a Material Adverse Change.
(i)    Debt Capitalization. The Borrower will cause the Parent to maintain at
the end of each Fiscal Quarter a ratio of Consolidated Total Debt to
Consolidated Total Capitalization of not more than 0.70 to 1.0.
(j)    Compliance with Anti-Corruption Laws and Sanctions. The Borrower and the
Parent will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, the Parent, the Subsidiaries of the Parent
and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions.
Documents required to be delivered pursuant to Sections 5.01(a), 5.01(b) and
5.01(c) (other than Section 5.01(c)(ii)) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
in Section 7.01; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall


 
53
 




--------------------------------------------------------------------------------




deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent by facsimile
or electronic mail (which shall promptly provide notice to the Lenders in
accordance with its customary practice) of the posting of any such documents.
Notwithstanding anything contained herein, in every instance the Parent and the
Borrower shall be required to provide paper copies of the compliance
certificates required by Sections 5.01(a)(iii) and 5.01(b)(iii) to the
Administrative Agent. Except for such compliance certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower and the Parent hereby acknowledge that (a) the Administrative Agent
and/or the Joint Lead Arrangers will make available to the Lenders materials
and/or information provided by or on behalf of the Borrower and the Parent
hereunder (collectively, the “Borrower Materials”) by posting the Borrower
Materials on SyndTrak Online or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower, the Parent or their respective securities) (each, a “Public
Lender”). The Borrower hereby agrees that if (x) the Borrower has clearly and
conspicuously marked any Borrower Materials “PUBLIC”, which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof
or (y) the Borrower Materials have been filed with the SEC without a request of
confidential treatment, (A) the Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers, and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower, the
Parent or their respective securities for purposes of United States Federal and
state securities laws (provided that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 7.06); (B)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (C) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor”.
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC”.
Section 5.02    Negative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower agrees as
follows:
(a)    Restrictions on Liens. The Borrower shall not, and shall not cause or
permit the Parent or any Significant Subsidiary of the Parent to create, incur,
assume or suffer to exist, any Lien on or with respect to any of its respective
Property, whether now owned or hereafter acquired, except Permitted Liens.
(b)    Consolidations; Mergers; Etc. Neither the Borrower nor the Parent shall
consolidate or merge with or into, or sell, lease or otherwise transfer all or
substantially all of its assets, taken


 
54
 




--------------------------------------------------------------------------------




as a whole, to any other Person; provided that (i) the Parent may consolidate or
merge with another Person so long as (A) the Parent is the Person surviving or
continuing after the completion of such consolidation or merger; (B) after
giving effect to such consolidation or merger, the S&P Rating and the Moody’s
Rating of the Parent is BBB-/Baa3 or higher; and (C) immediately after giving
effect to such consolidation or merger, no Default or Event of Default shall
have occurred and be continuing and (ii) the Borrower may consolidate or merge
with, or sell, lease or otherwise transfer all or substantially all of its
assets to, the Parent so long as (A) in the case of a consolidation or merger,
the Parent is the Person surviving or continuing after the completion of such
consolidation or merger; (B) the Parent directly assumes all of the Borrower’s
obligations under the Loan Documents in accordance with documentation reasonably
acceptable to the Administrative Agent; and (C) immediately after giving effect
to such consolidation, merger, sale, lease or transfer, no Default or Event of
Default shall have occurred and be continuing.
(c)    Sale-Leaseback Transactions. The Borrower will not, and will not allow
Parent or any Significant Subsidiary of the Parent to, enter into any Sale and
Leaseback Transaction unless:
(i)    the aggregate amount of the Attributable Debt of the Borrower, the Parent
and the Significant Subsidiaries of the Parent in respect of Sale and Leaseback
Transactions then outstanding would not exceed 15% of Consolidated Tangible
Total Assets, or
(ii)    the Borrower, the Parent or such Significant Subsidiary, within six (6)
months of the applicable Sale and Leaseback Transaction, retires an amount of
secured Debt which is not subordinate to the Obligations in an amount equal to
the greater of (A) the net proceeds of the sale or transfer of the property or
other assets that are the subject of such Sale and Leaseback Transaction or (B)
the fair market value of the property leased pursuant to such Sale and Leaseback
Transaction;
provided that this Section 5.02(c) shall not apply to any Sale and Leaseback
Transaction which (x) is for an initial term of three (3) years or less or (y)
which has a sale price of (A) $1,000,000 or less, individually or (B)
$20,000,000 or less in the aggregate.
(d)    Use of Proceeds.
(i)    No part of the proceeds of any of the Advances will be used for any
purpose which violates the provisions of the Margin Regulations. The proceeds of
the Advances shall not be used for any purpose other than as specified in
Section 4.07.
(ii)    The Borrower will not request any Extension of Credit, and the Borrower
shall not use, and shall ensure that the Parent and its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Extension of Credit (x) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or
Anti-Money Laundering Laws, (y) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or (z) in any manner that would result in
the violation of any


 
55
 




--------------------------------------------------------------------------------




Sanctions applicable to any party hereto or any Anti-Corruption Laws or
Anti-Money Laundering Laws.
(e)    Support Agreement. Subject to Section 7.04(a)(viii), the Borrower shall
not, and shall not cause or permit the Parent to: (i) cancel or terminate the
Support Agreement or (ii) amend or otherwise modify the terms of the Support
Agreement, except for amendments and modifications that do not adversely affect
the rights of the Lenders hereunder, in each case, without the prior written
consent of the Lenders.
(f)    Change in Nature of Business. Except as permitted by Section 5.02(b), the
Borrower shall not engage in any business, operations or activities (whether
directly, through a joint venture, in connection with a permitted acquisition or
otherwise) other than financing activities for and on behalf of the Parent and
the other Subsidiaries of the Parent.
ARTICLE VI
DEFAULTS
Section 6.01    Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
(a)    the Borrower shall fail to pay (i) any principal of any Advance on the
date such payment is due, or (ii) interest on any Advance or any other
Obligation, within five (5) Business Days of the date such payment is due; or
(b)    the Borrower shall fail to observe or perform (or shall fail to cause the
Parent and its Subsidiaries or Significant Subsidiaries, as applicable, to
observe or perform) any covenant or agreement contained in Section 5.01(c)(i),
5.01(h)(i), 5.01(i) or 5.02; or
(c)    the Borrower shall fail to observe or perform (or shall fail to cause the
Parent and its Subsidiaries or Significant Subsidiaries, as applicable, to
observe or perform) any covenant or agreement contained in this Agreement (other
than those covered by Section 6.01(a) or 6.01(b)) and such failure shall
continue for a period of thirty (30) days after the earlier of (i) the
Borrower’s delivery of notice thereof to the Administrative Agent and (ii)
written notice thereof has been given to the Borrower by the Administrative
Agent or any Lender; or
(d)    any representation, warranty, certification or statement made or deemed
made by the Borrower in Article IV or by the Borrower or the Parent under any
other Loan Document or in any certificate, financial statement or other document
delivered pursuant to this Agreement or any other Loan Document shall prove to
have been incorrect in any material respect (or for any representation,
warranty, certification or statement that is qualified by materiality or
reference to Material Adverse Change, in any respect) when made (or deemed
made); or
(e)    the Borrower, the Parent or any Significant Subsidiary of the Parent
shall fail to pay any principal of or premium or interest on any Debt (excluding
Debt evidenced by this Agreement and any Notes, but including, for purposes of
this provision, obligations of the Parent under Section 4 of the Support
Agreement) in an aggregate amount in excess of (i) $75,000,000, in the case of
the


 
56
 




--------------------------------------------------------------------------------




Borrower, (ii) $75,000,000, in the case of the Parent or any Significant
Subsidiary other than the Borrower or (iii) $150,000,000, in the aggregate, in
the case of all of the Significant Subsidiaries of the Parent, when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of (with the giving of notice and/or lapse of time, if
required), the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof; provided that if
such failure, default, event or condition shall be cured by the Borrower, the
Parent or such Significant Subsidiary or waived by the holders of such Debt and
any acceleration of maturity having resulted from such failure, default, event
or condition shall be rescinded or annulled, in each case in accordance with the
terms of such agreement or instrument, without any modification of the terms of
such Debt requiring the Borrower, the Parent or such Significant Subsidiary to
furnish additional or other security therefor, furnish additional or other
guarantees thereof, reduce the average life to maturity thereof, increase the
principal amount thereof or the interest rate thereon, or any agreement by the
Borrower, the Parent or such Significant Subsidiary to furnish additional or
other security therefor, furnish additional or other guarantees thereof, or to
issue Debt in lieu thereof which is secured by additional or other collateral or
additional or other guarantees or with a shorter average life to maturity or in
a greater principal amount or with a greater interest rate thereon, then any
default hereunder by reason thereof shall be deemed likewise to have been
thereupon cured or waived unless payment of the Advances hereunder has been
accelerated prior to such cure or waiver; or
(f)    the Parent shall default in the performance or observance of any
obligation or condition under Section 3 of the Support Agreement as of the last
day of any Fiscal Year or Fiscal Quarter of the Borrower; provided that any such
default shall not be an Event of Default unless the Borrower has tangible net
worth (total assets less liabilities less intangible assets as of such last
day), as determined for purposes of the Support Agreement and after giving
effect to period-end adjustments in accordance with GAAP, of less than negative
$100,000; or
(g)    the Borrower, the Parent or any Significant Subsidiary of the Parent
shall commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally, or shall admit in writing its inability, to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing; or
(h)    an involuntary case or other proceeding shall be commenced against the
Borrower, the Parent or any Significant Subsidiary of the Parent seeking
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar law now or


 
57
 




--------------------------------------------------------------------------------




hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief in such
case or proceeding shall be entered against the Borrower, the Parent or any such
Significant Subsidiary under the federal bankruptcy laws as now or hereafter in
effect; or
(i)    one or more judgments or orders for the payment of money in an aggregate
amount (to the extent not paid or insured) in excess of (i) $75,000,000, in the
case of the Borrower, (ii) $75,000,000, in the case of the Parent or any
Significant Subsidiary other than the Borrower or (iii) $150,000,000, in the
aggregate, in the case of all of the Significant Subsidiaries of the Parent,
shall be rendered against the Borrower, the Parent or any such Significant
Subsidiary, and such judgment or order shall continue without having been
discharged, vacated or stayed for a period of sixty (60) consecutive days after
the entry thereof; or
(j)    (i) the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Plan of the
Borrower, the Parent, any Significant Subsidiary or any other member of the
Controlled Group of the foregoing or any Multiemployer Plan or a proceeding
shall be instituted by a fiduciary of any such Plan or Multiemployer Plan
against the Borrower or any member of its Controlled Group to enforce Section
515 or 4219(c)(5) of ERISA and such proceeding shall not have been dismissed
within 30 days thereafter; or (ii) a condition shall exist by reason of which
the PBGC would be entitled to obtain a decree adjudicating that any such Plan or
Multiemployer Plan must be terminated; or (iii) the Borrower, the Parent or any
such Significant Subsidiary, or any member of the Controlled Group of the
foregoing shall incur any Withdrawal Liability with respect to one or more
Multiemployer Plans, in each case that results or is reasonably likely to result
in liability to the Borrower or any Significant Subsidiary in the aggregate in
excess of $37,500,000; or
(k)    any material provision of the Support Agreement shall become
unenforceable, or any court or governmental or regulatory body having
jurisdiction over the Parent, shall assert the unenforceability of any such
provision in writing, or the Parent contests in any manner the validity or
enforceability of any such provision; or
(l)    a Parent Change of Control shall occur; or
(m)    except as permitted by Section 5.02(b), the Parent shall cease to own,
directly or indirectly, 100% of the Common Stock of the Borrower;
then, and in every such event, the Administrative Agent, on behalf of the
Lenders, may, with the consent of the Required Lenders (or shall at the request
of the Required Lenders), by notice to the Borrower: terminate the Commitment,
which shall thereupon terminate and declare the Advances (together with accrued
interest thereon) and all other Obligations to be, and the Advances (together
with all accrued interest thereon), and all other Obligations shall thereupon
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower;
provided that if any Event of Default specified in Section 6.01(g) or 6.01(h)
occurs with respect to the Borrower or the Parent, without any notice to the
Borrower or any other act by the Administrative Agent or any Lender, the
Commitment shall thereupon


 
58
 




--------------------------------------------------------------------------------




automatically terminate and the Advances (together with accrued interest
thereon) and all other Obligations shall automatically become immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
Section 6.02    [Reserved].
Section 6.03    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Advance shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 7.03) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with
this Agreement;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 7.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
ARTICLE VII
MISCELLANEOUS
Section 7.01    Notices.
(a)    All notices, requests and other communications to any party hereunder
shall be in writing (including electronic transmission or similar writing) and
shall be given to such party at its address, or facsimile number or other
electronic transmission set forth, in the case of the Borrower,


 
59
 




--------------------------------------------------------------------------------




the Parent, the Administrative Agent, the Lenders, on the signature pages hereto
(including, in the case of the Borrower, the Borrower’s website) or such other
address or facsimile number as such party may hereafter specify for the purpose
by notice to the Borrower and the Administrative Agent. Each such notice,
request or other communication shall be effective (i) if given by facsimile,
when such facsimile is transmitted to the facsimile number specified as provided
in this Section and the appropriate confirmation is received, (ii) if given by
e-mail, when transmitted to the email address specified in this Section and a
written confirmation of such communication is also given by some other method
specified in this Section, (iii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, or (iv) if given by any other means, when delivered at
the address specified as provided in this Section; provided that (x) Notices of
Borrowings to the Administrative Agent under Article II shall not be effective
until received and (y) notices delivered by facsimile or e-mail, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Section 7.02    No Waivers. No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege hereunder or under any of
the other Loan Documents shall operate as a waiver thereof nor shall any single
or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The rights and remedies
herein provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
Section 7.03    Expenses; Indemnification.
(a)    The Borrower shall pay (i) all reasonable and documented out of pocket
expenses incurred by the Administrative Agent, the Syndication Agent, the Joint
Lead Arrangers and their Affiliates (including the reasonable and documented
fees and expenses of counsel for the Administrative Agent), in connection with
the syndication of the credit facility evidenced by this Agreement, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents (other than the Support Agreement) or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) [Reserved] and (iii) all documented out of pocket expenses
incurred by the Administrative Agent or any Lender (including the reasonable and
documented fees and expenses of any counsel for the Administrative Agent or any
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with


 
60
 




--------------------------------------------------------------------------------




the Advance made hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Advances;
provided that the Borrower shall only be required to pay the fees and expenses
for (x) one (1) outside counsel for the Administrative Agent, the Syndication
Agent, the Joint Lead Arrangers, and the Lenders, (y) any local and/or
regulatory counsel in any applicable jurisdiction for the Administrative Agent,
the Syndication Agent, the Joint Lead Arrangers and the Lenders and (z) in the
case of an actual or potential conflict of interest, such additional counsel as
may be reasonably necessary.
(b)    The Borrower shall indemnify the Administrative Agent, each Joint Lead
Arranger, each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related reasonable and documented out of pocket costs and expenses (including
the reasonable and documented fees and expenses of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or the Parent) other than such Indemnitee and
its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any
Advance or the use or proposed use of the proceeds therefrom, (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower, the Parent or any of its Subsidiaries, or any
Environmental Proceeding or Environmental Liability related in any way to the
Borrower, the Parent or any of its Subsidiaries, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, the Parent or any of its Subsidiaries, and regardless
of whether any Indemnitee is a party thereto, or (v) any claim (including any
claim arising from an Environmental Proceeding or Environmental Liability),
investigation, litigation or other proceeding (whether or any Indemnitee is a
party thereto) and the prosecution and defense thereof, arising out of or in any
way connected with the Advances, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including reasonable and documented attorneys’
fees; provided that such indemnity shall (x) not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related costs and expenses are determined by a court of competent jurisdiction
by final and nonappealable judgment (1) to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (2) to have resulted from
a claim brought by the Borrower or the Parent against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, (y) not be available for any claim, litigation, loss or proceeding
that is brought by an Indemnified Person against another Indemnified Person not
arising from or in connection with any action or omission of the Borrower, the
Parent or any of their respective Subsidiaries or Affiliates (other than against
any of the Joint Lead Arrangers or the Administrative Agent in their capacities
as such) and (z) be limited in the case of attorneys’ fees and expenses to (1)
one (1) outside counsel for the Administrative Agent, the Syndication Agent, the
Joint Lead Arrangers, and the Lenders, (2) any local and/or regulatory counsel
in any applicable jurisdiction for the Administrative Agent, the Syndication
Agent, the Joint Lead Arrangers, and the Lenders, and (3) in the case of an
actual or potential conflict of interest, such additional counsel as may be
reasonably necessary. This


 
61
 




--------------------------------------------------------------------------------




Section 7.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under paragraph (a) or (b) of this Section to be paid by it
to the Administrative Agent (or any sub-agent thereof) or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the aggregate outstanding Commitments, or if there are no Commitments
outstanding, the outstanding principal amount of the Advances, at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such sub-agent)
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) in connection with
such capacity. The obligations of the Lenders under this paragraph (c) are
subject to the provisions of Section 2.21(c).
(d)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, the transactions contemplated
hereby or thereby, any Advance, or the use of the proceeds thereof. To the
fullest extent permitted by applicable law, no Indemnitee shall assert, and each
Indemnitee hereby waives, any claim against the Borrower, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, the transactions contemplated
hereby or thereby, any Advance, or the use of the proceeds thereof; provided
that this waiver shall in no way limit the Borrower’s indemnification
obligations in Section 7.03(b) to the extent of any claim by any Person other
than the Borrower, the Parent or any Indemnitee or its Related Parties for any
of the foregoing to the extent such claim would be covered by Section 7.03(b).
Section 7.04    Amendments, Waivers and Consents.
(a)    Neither this Agreement nor any other Loan Document (other than the
Support Agreement (except as provided in clause (viii) below)) nor any of the
terms hereof or thereof may be amended, changed, waived, discharged or
terminated unless such amendment, change, waiver, discharge or termination is in
writing and signed by the Required Lenders, the Borrower and the Parent;
provided that no such amendment, change, waiver, discharge or termination shall
without the consent of each Lender affected thereby:
(i)    extend the final maturity of any Advance, or any portion thereof;
(ii)    reduce the rate or extend the time of payment of interest (other than a
waiver or rescission of the application of the default rate of interest) or fees
hereunder;


 
62
 




--------------------------------------------------------------------------------




(iii)    reduce or waive repayment of the principal amount of any Advance,
(iv)    extend the Commitment of a Lender or increase the Commitment of a Lender
over the amount thereof in effect (it being understood and agreed that none of
(A) a waiver of any Default or Event of Default, (B) [Reserved] or (C)
[Reserved], shall, in any case, constitute a change in the terms of the
Commitment of such Lender),
(v)    release the Borrower from all its obligations under the Loan Documents
except as permitted hereby,
(vi)    reduce any percentage specified in, or otherwise modify, the definition
of “Required Lenders”,
(vii)    consent to the assignment or transfer by the Borrower of any of its
respective rights and obligations under (or in respect of) the Loan Documents
except as permitted hereby or thereby,
(viii)    (x) terminate or otherwise cancel the Support Agreement or (y) amend
or otherwise modify the terms of the Support Agreement in any manner that, in
the case of this clause (y), adversely affects the rights of such Lender,
(ix)    amend or otherwise modify this Section 7.04; or
(x)    change Section 2.21 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender.
Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender; (ii) [Reserved]; (iii) [Reserved]; (iv) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (v) [Reserved] and (vi) the Administrative Agent and the Borrower
may, without the consent of any Lender, enter into amendments or modifications
to this Agreement or any of the other Loan Documents or to enter into additional
Loan Documents as the Administrative Agent reasonably deems appropriate in order
to implement any Benchmark Replacement or any Benchmark Replacement Conforming
Changes or otherwise effectuate the terms of Section 2.18(c) in accordance with
the terms of Section 2.18(c).
(b)    In connection with any proposed amendment, change or waiver (a “Proposed
Change”) requiring the consent of all Lenders or all affected Lenders, if the
consent of the Required Lenders to such Proposed Change is obtained, but the
consent to such Proposed Change of other


 
63
 




--------------------------------------------------------------------------------




Lenders whose consent is required is not obtained (any such Lender whose consent
is not obtained as described in paragraph (a) above being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate
(or to execute a Power of Attorney to the Administrative Agent for the
Administrative Agent to assign and delegate on such Non-Consenting Lender’s
behalf) without recourse (in accordance with and subject to the restrictions
contained in Section 7.05), all its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such obligations; provided
that (i) such Non-Consenting Lender shall have received payment of an amount
equal to the outstanding principal of its Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (ii) the Borrower or such
assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 7.05(b)(iv). Notwithstanding anything to
the contrary in this Agreement, the return of the Note held by any such
Non-Consenting Lender is not a condition to the effectiveness of any assignment
pursuant to this Section 7.04(b).
(c)    Notwithstanding anything to the contrary in this Section 7.04, if the
Administrative Agent and the Borrower shall have jointly identified (each in its
sole discretion) an obvious error or omission of a technical or immaterial
nature, in each case, in any provision of the Loan Documents (other than the
Support Agreement), then the Administrative Agent and the Borrower shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five
Business Days following the posting of such amendment to the Lenders.
Section 7.05    Benefit of Agreement.
(a)    This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided that, except as permitted by Section 5.02(b), the Borrower may not
assign or transfer any of its interests and obligations without prior written
consent of each of the Lenders; and provided further that the rights of each
Lender to transfer, assign or grant participations in its rights and/or
obligations hereunder shall be limited as set forth in this Section 7.05.
(b)    Each Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Advances, its Notes, and its Commitment); provided that:
(i)    each such assignment shall be to an Eligible Assignee;
(ii)    except in the case of an assignment to another Lender, an Affiliate of
an existing Lender or any Approved Fund or an assignment of all of a Lender’s
rights and obligations under this Agreement, any such partial assignment shall
be in an amount at least equal to $10,000,000 (or, if less, the remaining amount
of the Commitment being assigned by such Lender) or an integral multiple of
$1,000,000 in excess thereof;


 
64
 




--------------------------------------------------------------------------------




(iii)    each such assignment by a Lender of any portion of its Advances shall
be accompanied by an assignment of a constant, and not varying, percentage of
all of such Advances, and each such assignment by a Lender of any portion of its
Advances shall be accompanied by an assignment of a constant, and not varying,
percentage of all of such Lender’s Advances;
(iv)    the parties to such assignment shall execute and deliver to the
Administrative Agent for its acceptance an Assignment and Acceptance, together
with any Note subject to such assignment and a processing fee of $3,500;
(v)    [Reserved]; and
(vi)    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the Pro
Rata Share previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent and each other Lender hereunder (and interest
accrued thereon), and (y) [Reserved]. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Upon execution, delivery, and acceptance of such Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Agreement; provided, that
except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Upon the consummation of any assignment pursuant to this Section 7.05,
the assignor, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, new Notes are issued to the assignor and the
assignee. Each assignee shall deliver to the Borrower and the Administrative
Agent certification as to an exemption from or reduction of withholding of Taxes
in accordance with Section 2.17(g). To the extent that an assignment of all or
any portion of a Lender’s Commitment pursuant to this Section 7.05 would, at the
time of such assignment, result in increased costs under Section 2.16 or 2.17
from those being charged by the respective assigning Lender prior to such
assignment, then the Borrower shall not be obligated to pay such increased costs
(although the Borrower shall be obligated to pay any other increased costs of
the type described above resulting from changes after the date of the respective
assignment).


 
65
 




--------------------------------------------------------------------------------




(c)    The Administrative Agent shall maintain at its address referred to in
Section 7.01 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice. Any assignment of any Advance or other obligations shall be effective
only upon an entry with respect thereto being made in the Register.
(d)    Upon its receipt of an Assignment and Acceptance executed by the parties
thereto, together with any Note subject to such assignment and payment of the
processing fee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit B, (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the parties
thereto.
(e)    Each Lender may sell participations to one or more Persons (other than a
natural Person, or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person, or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each a “Participant”) in all
or a portion of its rights, obligations or rights and obligations under this
Agreement (including all or a portion of its Commitment or its Advances);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrower hereunder owing
to such Lender and to approve any amendment, modification, or waiver of any
provision of this Agreement (other than amendments, modifications, or waivers
decreasing the amount of principal of or the rate at which interest is payable
on such Advances or Notes, extending any scheduled principal payment date or
date fixed for the payment of interest on such Advances or Notes, or extending
its Commitment). The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.13, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(g) (it being
understood that the documentation required under Section 2.17(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.23 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.13, 2.16 or 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
under the


 
66
 




--------------------------------------------------------------------------------




Loan Documents (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.13, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.
(g)    Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central banking authority for such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(h)    Any Lender may furnish any information concerning the Borrower in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and Participants), subject, however, to the
provisions of Section 7.06.
(i)    Notwithstanding anything to the contrary contained in this Agreement, any
Lender may exchange, continue or rollover all or a portion of its Advances in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent and such
Lender.
Section 7.06    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed and required to keep such Information confidential
and not to use such Information except in connection with the transactions
contemplated by the Loan Documents, and it being further understood that each of
the Administrative Agent and the Lenders will be responsible for any disclosure
or use of such Information by its Affiliates and its employees, officers and
directors in a manner not permitted by this Section); (b) to the extent required
or requested by any regulatory authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners); provided that
except in connection with any routine bank examination of the Administrative
Agent or such Lender,


 
67
 




--------------------------------------------------------------------------------




such Person or Related Party shall (to the extent permitted by any regulatory
authority), at the expense of the Borrower, provide the Borrower and the Parent
with prompt (and to the extent practicable, prior) notice of such requested
disclosure so that the Borrower or Parent may seek a protective order or other
appropriate remedy and, in any event, such Person or Related Party shall provide
only that portion of such Information that in the reasonable judgment of such
Person or Related Party, as the case may be, is relevant, advisable or legally
required to be provided, to the extent practicable; (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process;
provided that the Administrative Agent or such Lender, as applicable, shall (to
the extent legally permitted to do so), at the expense of the Borrower, provide
the Borrower and the Parent with prompt (and to the extent practicable, prior)
notice of such requested disclosure so that the Borrower or Parent may seek a
protective order or other appropriate remedy and, in any event, the
Administrative Agent or such Lender shall provide only that portion of such
Information that in the reasonable judgment of such Person is relevant,
advisable or legally required to be provided, to the extent practicable; (d) to
any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder and, in any event, only with respect to that portion of
Information that is relevant, advisable or legally required in such Person’s
reasonable judgment to such exercise of remedies, action or proceeding or
enforcement of rights; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement; (g) on a confidential basis to (i)
any rating agency in connection with rating the Borrower or this Agreement or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to this Agreement;
(h) with the consent of the Borrower; or (i) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section,
or (y) becomes available to the Administrative Agent, any Lender, or any of
their respective Affiliates on a nonconfidential basis from a source other than
any Borrower Party (as defined below) that is not known by the Administrative
Agent, such Lender, or such Affiliate to be prohibited from disclosing such
information to it by a contractual, legal or fiduciary obligation to the
Borrower, the Parent or any of their respective Subsidiaries or Affiliates.
Notwithstanding the foregoing, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent or any Lender in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.
For purposes of this Section, “Information” means all information received from
any Borrower Party relating to the Borrower, the Parent or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Borrower Party. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. For purposes of this Section, “Borrower Party” means
the Borrower, the Parent or any Subsidiary, Affiliate, attorney, accountant,
auditor, advisor or agent of the Borrower or the Parent.


 
68
 




--------------------------------------------------------------------------------




Section 7.07    Representation by Lender. Each Lender hereby represents that it
is a commercial lender or financial institution which makes loans in the
ordinary course of its business and that it will make its Advances hereunder for
its own account in the ordinary course of such business; provided that, subject
to Sections 2.23 and 7.05, the disposition of the Advances owed to such Lender
and the Notes held by such Lender shall at all times be within its exclusive
control.
Section 7.08    Governing Law. This Agreement and the Notes shall be construed
in accordance with and governed by the law of the State of New York.
Section 7.09    Consent to Jurisdiction; Waiver of Jury Trial.
(a)    Submission to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally agrees that any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party hereto or any Related Party of such Person in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, shall be brought and maintained in the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by applicable law, in such federal court.
(b)    Waiver of Venue. Each party hereto irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (a) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(c)    Service of Process. Each party hereto irrevocably consents to service of
process effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the address
provided for notices in Section 7.01. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.
(d)    Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE LENDERS, AND THE
BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT AND ANY OTHER LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN), OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE BORROWER
OR THE PARENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE
AGENT AND THE LENDERS, ENTERING INTO THIS AGREEMENT.


 
69
 




--------------------------------------------------------------------------------




Section 7.10    Interpretation. No provision of this Agreement or any other Loan
Document shall be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured or dictated such
provision.
Section 7.11    Counterparts; Effectiveness; Electronic Execution.
(a)    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution”, “signed”,
“signature” and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
Section 7.12    Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement and understanding between the parties hereto and
thereto in respect of the transactions contemplated hereby and thereby and
supersede all prior negotiations, understandings and agreements between such
parties or any of them in respect of such transactions.
Section 7.13    USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the Act or any other
Anti-Money Laundering Laws, it is required to obtain, verify and record
information that identifies the Borrower and the Parent, which information
includes the name, address, and taxpayer identification number of the Borrower,
the Parent and their Subsidiaries, and other information that will allow such
Lender to identify the Borrower, the Parent and their Subsidiaries in accordance
with the Act or such Anti-Money Laundering Laws.
Section 7.14    [Reserved].
Section 7.15    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


 
70
 




--------------------------------------------------------------------------------




(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 7.16    Lender ERISA Matters.
(a)    Each Lender represents and warrants, as of the date such Person became a
Lender party hereto, to, and covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, the Parent, or any of their Subsidiaries or Affiliates,
that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Advances or the Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances the Commitments and this Agreement;
(iii)    such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement satisfies the requirements of sub-sections


 
71
 




--------------------------------------------------------------------------------




(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Advances, the Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, the Parent, or any of their Subsidiaries or Affiliates that:
(i)    none of the Administrative Agent or the Joint Lead Arrangers or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto);
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Advances, the Commitments
and this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder; and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any Joint Lead Arranger or any their respective affiliates for
investment advice (as opposed to other services) in connection with the
Advances, the Commitments or this Agreement.


 
72
 




--------------------------------------------------------------------------------




(c)    The Administrative Agent and the Joint Lead Arrangers hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Advances,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Advances or the Commitments for an amount less than the amount being paid for an
interest in the Advances or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
Section 7.17    No Fiduciary or Advisory Relationship Established By Loan
Documents. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges the Parent’s and their Affiliates’ understanding, that: (a) (i) no
fiduciary, advisory or agency relationship between the Borrower, the Parent and
their Subsidiaries and Affiliates and any Joint Lead Arranger, the
Administrative Agent, or any Lender is intended to be or has been created in
respect of the transactions contemplated hereby or by the other Loan Documents,
irrespective of whether any Joint Lead Arranger, the Administrative Agent, or
any Lender has advised or is advising the Borrower, the Parent or any of their
Affiliates or Subsidiaries on other matters, (ii) the arranging and other
services regarding this Agreement provided by the Joint Lead Arrangers, the
Administrative Agent, and the Lenders are arm’s-length commercial transactions
between the Borrower, the Parent and their Subsidiaries and Affiliates, on the
one hand, and the Joint Lead Arrangers, the Administrative Agent, and the
Lenders, on the other hand, (iii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent that it has deemed
appropriate and (iv) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; and (b) (i) the Joint Lead Arrangers, the
Administrative Agent, and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, the Parent or any of their Subsidiaries or Affiliates, or any
other Person; (ii) none of the Joint Lead Arrangers, the Administrative Agent,
and the Lenders has any obligation to the Borrower, the Parent or any of their
Subsidiaries or Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Joint Lead Arrangers, the Administrative Agent, and the
Lenders and their respective Affiliates may be engaged, for their own accounts
or the accounts of customers, in a broad range of transactions that involve
interests that differ from those of the Borrower, the Parent, and their
Subsidiaries and Affiliates, and none of the Joint Lead Arrangers, the
Administrative Agent, and the Lenders has any obligation to disclose any of such
interests to the Borrower, the Parent or their Subsidiaries or Affiliates. To
the fullest extent permitted by Law, the Borrower hereby waives and releases any
claims that it may have against any of the Joint Lead Arrangers, the
Administrative


 
73
 




--------------------------------------------------------------------------------




Agent, and the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby
ARTICLE VIII
AGENCY PROVISIONS
Section 8.01    Appointment. Each Lender hereby designates and appoints Wells
Fargo, as Administrative Agent of such Person to act as specified herein and the
other Loan Documents, and each such Lender hereby authorizes the Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and the other Loan Documents and to exercise such powers and perform such duties
as are expressly delegated by the terms hereof and of the other Loan Documents,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere herein and in the other
Loan Documents, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any of the other Loan Documents, or shall otherwise exist against
the Administrative Agent. The provisions of this Section are solely for the
benefit of the Administrative Agent and the Lenders and neither the Borrower nor
the Parent shall have any rights as a third party beneficiary of the provisions
hereof. In performing its functions and duties under this Agreement and the
other Loan Documents, the Administrative Agent shall act solely as
Administrative Agent of the Lenders and, does not assume and shall not be deemed
to have assumed any obligation or relationship of agency or trust with or for
the Borrower, the Parent or any of their respective Affiliates.
Section 8.02    Delegation of Duties. The Administrative Agent may execute any
of its duties hereunder or under the other Loan Documents by or through agents
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
Section 8.03    Exculpatory Provisions. The Administrative Agent and its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall
not be (i) liable for any action lawfully taken or omitted to be taken by it or
such Person under or in connection herewith or in connection with any of the
other Loan Documents (except for its or such Person’s own gross negligence, bad
faith or willful misconduct), or (ii) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by the
Borrower or the Parent contained herein or in any of the other Loan Documents or
in any certificate, report, document, financial statement or other written or
oral statement referred to or provided for in, or received by the Administrative
Agent under or in connection herewith or in connection with the other Loan
Documents, or enforceability or sufficiency therefor of any of the other Loan
Documents, or for any failure of the Borrower or the Parent to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be
responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectability or sufficiency of this Agreement, or any of the
other Loan Documents or for any representations, warranties, recitals or
statements made herein or therein or made by the Borrower or the Parent in any
written or oral statement or in any financial or other


 
74
 




--------------------------------------------------------------------------------




statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by the Administrative Agent
to the Lenders, or by or on behalf of the Borrower or the Parent to the
Administrative Agent or any Lender, or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Advances or of the existence or possible existence of any
Default or Event of Default or to inspect the properties, books or records of
the Borrower, the Parent or any of their respective Affiliates.
Section 8.04    Reliance on Communications. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, facsimile,
statement, order or other document or conversation believed by it in good faith
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower, independent accountants and other experts selected by
the Administrative Agent with reasonable care). The Administrative Agent may
deem and treat the Lenders as the owner of their respective interests hereunder
for all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Administrative Agent in accordance with
Section 7.05. The Administrative Agent shall be fully justified in failing or
refusing to take any action under this Agreement or under any of the other Loan
Documents unless it shall first receive such advice or concurrence of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 6.01, 6.02 and 7.04)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders, against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder or under any of the other Loan Documents in accordance with a
request of the Required Lenders (or to the extent specifically provided in
Section 7.04, all the Lenders or all affected Lenders, as applicable) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders (including their respective successors and assigns).
Section 8.05    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender, the
Borrower or the Parent referring to the Loan Document, describing such Default
or Event of Default and stating that such notice is a “notice of default”. In
the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders.
Section 8.06    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that each of the Administrative Agent and its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has not
made any representations or warranties to it and that no act by the
Administrative Agent or any Affiliate thereof hereinafter taken, including any
review of the affairs of the Borrower, the Parent or any of their respective
Affiliates, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender


 
75
 




--------------------------------------------------------------------------------




represents to the Administrative Agent that it has, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, assets, operations, property, financial
and other conditions, prospects and creditworthiness of the Borrower, the Parent
or their respective Affiliates and made its own decision to make its Advances
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Borrower, the Parent and their respective Affiliates.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
assets, property, financial or other conditions, prospects or creditworthiness
of the Borrower, the Parent or their respective Affiliates which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.
Section 8.07    Administrative Agent in its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower, the Parent,
their respective Subsidiaries or their respective Affiliates as though the
Administrative Agent were not the Administrative Agent hereunder. With respect
to the Advances and all obligations of the Borrower and the Parent hereunder and
under the other Loan Documents, the Administrative Agent shall have the same
rights and powers under this Agreement as any Lender, in such capacity, and may
exercise the same as though it were not the Administrative Agent, and the terms
“Lender” and “Lenders”, shall include the Administrative Agent in its individual
capacity, as applicable.
Section 8.08    Successor Agent.
(a)    The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent. Such
successor shall be subject to the approval of the Borrower, such approval not to
be unreasonably withheld or delayed; provided that such approval shall not be
necessary if at the time such successor is appointed there shall have occurred
and be continuing an Event of Default described in Section 6.01(a), 6.01(g) or
6.01(h). If no successor Administrative Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may, (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent, which shall be a Lender or shall be another commercial bank or trust
company organized under the laws of the United States of America or of any State
thereof and having a combined capital and surplus of at least $500,000,000. Such
successor shall be subject to the approval of the Borrower, such approval


 
76
 




--------------------------------------------------------------------------------




not to be unreasonably withheld or delayed; provided that such approval shall
not be necessary if at the time such successor is appointed there shall have
occurred and be continuing an Event of Default described in Section 6.01(a),
6.01(g) or 6.01(h). Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent (x) is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person, or (y) no longer has any Commitment as a Lender, the Borrower may,
to the extent permitted by applicable law, by notice in writing to the Lenders
and such Person, remove such Person as Administrative Agent. In connection with
such removal, the Required Lenders shall appoint a successor Administrative
Agent, subject to the approval of the Borrower, such approval not to be
unreasonably withheld or delayed; provided that such approval shall not be
necessary if at the time such successor is appointed there shall have occurred
and be continuing an Event of Default described in Section 6.01(a), 6.01(g) or
6.01(h). If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after its
removal (or such earlier day as shall be agreed by the Required Lenders (in the
case of a removal pursuant to clause (x) of this Section 8.08(b)) or the
Borrower (in the case of a removal pursuant to clause (y) of this Section
8.08(b))) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c)    Upon the acceptance of any appointment as Administrative Agent hereunder
by a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent, shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation or removal as
Administrative Agent, the provisions of this Article VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
(d)    [Reserved]
Section 8.09    Other Agents. No Joint Lead Arranger nor any Lender identified
as an “Agent” (other than the Administrative Agent) shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
in the case of any such Person which is also a Lender, those applicable to all
Lenders. Without limiting the foregoing, none of the Lenders so identified shall
have or be deemed to have any fiduciary relationship with any other Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder.
ARTICLE IX
ACKNOWLEDGEMENT
Section 9.01    Parent Acknowledgment. The Parent hereby acknowledges that
(a) Obligations owing by the Borrower under this Agreement will constitute
“Debt” under the Support Agreement and (b) this Agreement contains
representations and warranties and covenants


 
77
 




--------------------------------------------------------------------------------




that relate to the Parent and that a breach of any of those representations or
warranties, or a failure by the Borrower to comply with such covenants, could
result in an Event of Default under this Agreement. Notwithstanding the
acknowledgement contained in this Section 9.01, each of the Administrative Agent
and each Lender acknowledges and agrees that it will have no recourse against
the Parent under this Agreement, and the rights and remedies of the
Administrative Agent and each Lender against Parent shall be solely pursuant to
and in accordance with the Support Agreement.




 
78
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWER:
AMERICAN WATER CAPITAL CORP.
By:
/s/ James S. Merante    

Name: James S. Merante
Title: Vice President and Treasurer
Address for Notices:
1 Water Street
Camden, NJ 08102-1658
Attention: James S. Merante
e-mail: James.Merante@amwater.com
website: www.amwater.com
PARENT:
Acknowledged and agreed solely as to Section 9.01 of the Credit Agreement.
AMERICAN WATER WORKS COMPANY, INC.
By:
/s/ James S. Merante    

Name: James S. Merante
Title: Vice President and Treasurer
Address for Notices:
1 Water Street
Camden, NJ 08102-1658
Attention: James S. Merante
e-mail: James.Merante@amwater.com
website: www.amwater.com





--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT
AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender

By:
/s/ Daniel L. Capps    

Name: Daniel L. Capps
Title: Vice President    
Address for Notices:

For Loan Operations Notices:
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention: Syndication Agency Services
Facsimile No.: (704) 715-0017
e-mail: agencyservices.requests@wellsfargo.com
For Credit Notices:
MAC: N9305-070
90 South 7th Street, 15th Floor
Minneapolis, MN 55305
Attention: Keith Luettel
Facsimile No.: 612-667-4747
e-mail: Keith.R.Luettel@wellsfargo.com
 


        

--------------------------------------------------------------------------------








MIZUHO BANK, LTD., as a Lender
By:
/s/ Edward Sacks    

Name: Edward Sacks
Title: Authorized Signatory
Address for Notices:
Harborside Financial Center
1800 Plaza Ten, Jersey City, NJ 07311
Attention: Loan Administration Unit
Tel: 201-626-9235
Fax: 201-626-9941/9935
e-mail: LAU_USCORP1@mizuhocbus.com




        

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:
/s/ Ryan Hutchins    

Name: Ryan Hutchins
Title: Senior Vice President
Address for Notices:
1095 Avenue of the Americas
15th Floor
New York, NY 10036
Attention: James P. O’Shaughnessy
Facsimile No.: 917-256-2892









--------------------------------------------------------------------------------





SCHEDULE I
LENDERS AND COMMITMENTS
LENDER
COMMITMENT
PRO RATA PERCENTAGE
 
 
 
Wells Fargo Bank, National Association


$250,000,000


 
Mizuho Bank, Ltd.


$250,000,000


 
U.S. Bank National Association


$250,000,000


 
 
 
 
AGGREGATE COMMITMENT


$750,000,000.00


100.0000000000









--------------------------------------------------------------------------------





SCHEDULE II


SIGNIFICANT SUBSIDIARIES




New Jersey-American Water Company, Inc.


Pennsylvania-American Water Company


Missouri-American Water Company


American Water Capital Corp.


Illinois-American Water Company


American Water Enterprises, LLC














--------------------------------------------------------------------------------





EXHIBIT A
FORM OF NOTICE OF BORROWING
Wells Fargo Bank, National Association,
as Administrative Agent
[Date]
Ladies and Gentlemen:
The undersigned, American Water Capital Corp., a Delaware corporation, refers to
that certain Term Loan Credit Agreement dated as of March 20, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to such terms in the Credit Agreement), by and among the
undersigned, as Borrower, the lenders from time to time party thereto, and Wells
Fargo Bank, National Association, as Administrative Agent, and hereby gives you
notice, irrevocably, pursuant to Section 2.02(a) of the Credit Agreement that
the undersigned hereby requests a Borrowing under the Credit Agreement. In that
connection, the undersigned sets forth below the information relating to such
Borrowing (the “Proposed Borrowing”) as required by Section 2.02(a) of the
Credit Agreement:
(i)
The Business Day of the Proposed Borrowing is: __________ ___, 20___.

(ii)
The aggregate amount of the Proposed Borrowing is: $___________.

(iii)
The Type of Advance comprising the Proposed Borrowing is a [[Base Rate]
[Eurodollar Rate] Advance].

[(iv)
The initial Interest Period for each Eurodollar Rate Advance made as a part of
the Proposed Borrowing is: [7 days] [[one] [two] [three] [six] month[s]]]].

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:
(A)    all representations and warranties of the Borrower contained in Article
IV of the Credit Agreement shall be true in all material respects as if made on
and as of the date of the Proposed Borrowing (other than with respect to any
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be true in all material respects as
of such earlier date, except for any representation and warranty that is
qualified by materiality or reference to Material Adverse Change, which such
representation and warranty shall be true in all respects as of such earlier
date);
(B)    immediately prior to and immediately after such Proposed Borrowing, no
Default or Event of Default under the Credit Agreement shall have occurred and
be continuing; and




--------------------------------------------------------------------------------




(C)    immediately after such Proposed Borrowing, the Outstanding Credits will
not exceed the aggregate Commitment.
[remainder of page intentionally left blank]




--------------------------------------------------------------------------------






Very truly yours,
AMERICAN WATER CAPITAL CORP.
By:    
Name:
Title:








--------------------------------------------------------------------------------





EXHIBIT B
FORM OF ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by [the][each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below (including, without limitation, any Letters
of Credit, guarantees, and Swing Line Advances included in such facility), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by [the][any] Assignor.
1.    Assignor[s]:        
        
Assignor [is][is not] a Defaulting Lender
2.    Assignee[s]:        
        




--------------------------------------------------------------------------------




[Assignee, is an [Affiliate][Approved Fund] of [identify Lender]
3.    Borrower:    American Water Capital Corp.
4.
Administrative Agent:    Wells Fargo Bank, National Association, as
administrative agent under the Credit Agreement

5.
Credit Agreement:     The Term Loan Credit Agreement dated as of March 20, 2020
by and among Borrower, the Lenders party thereto and the Administrative Agent

6.
Assigned Interest[s]:

Assignor[s]
Assignee[s]
Aggregate
Amount of
Commitment/
Advances for all
Lenders
Amount of
Commitment/
Advances
Assigned8
Percentage
Assigned of
Commitment/
Advances
CUSIP Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 



[7.    Trade Date:    ______________]
Effective Date: ____________ ___, 20____ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
[remainder of page intentionally left blank]


- 2 -

--------------------------------------------------------------------------------






The terms set forth in this Assignment and Acceptance are hereby agreed to:
ASSIGNOR[S]
[NAME OF ASSIGNOR]
By:    
Name:
Title:
ASSIGNEE[S]
[NAME OF ASSIGNEE]
By:    
Name:
Title:
[Consented to and] Accepted:
WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent
By:    
Name:
Title:
[Consented to:
AMERICAN WATER CAPITAL CORP.
By:    
Name:

Title:]




- 3 -

--------------------------------------------------------------------------------





AANNEX 1
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ACCEPTANCE
1.    Representations and Warranties.
1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is an Eligible Assignee, (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Sections 5.01(a) and 5.01(b) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, and (vii) attached to the Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees




--------------------------------------------------------------------------------




and other amounts) to the [relevant] [Assignor] for amounts which have accrued
to but excluding the Effective Date and to the [relevant] Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
[relevant] Assignee.
3.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy or other electronic method of transmission shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
This Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of New York.
[remainder of page intentionally left blank]




- 2 -

--------------------------------------------------------------------------------





EXHIBIT C
FORM OF NOTE
$_______________    [Date]
FOR VALUE RECEIVED, the undersigned, AMERICAN WATER CAPITAL CORP., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to [LENDER] (the “Lender”)
on the Maturity Date the principal sum of __________ DOLLARS ($______) or, if
less, the aggregate unpaid principal amount of all Advances made by the Lender
to the Borrower pursuant to the Credit Agreement (as hereinafter defined).
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America, to Wells Fargo Bank, National Association, as Administrative Agent, at
its main office in Charlotte, North Carolina, into such account as the
Administrative Agent may from time to time designate, in same day funds. Each
Advance owing to the Lender by the Borrower pursuant to the Credit Agreement,
and all payments made on account of the principal thereof, shall be recorded by
the Lender on the schedule attached hereto, or otherwise recorded in accordance
with its usual practice.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Term Loan Credit Agreement dated as of March 20, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the lenders party thereto,
including the Lender, and Wells Fargo Bank, National Association, as
Administrative Agent, to which Credit Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Credit Agreement.
Any assignment of this Note, or any rights or interest herein, may only be made
in accordance with the terms and conditions of the Credit Agreement.
This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed as
of the date first set forth above.
AMERICAN WATER CAPITAL CORP.
By:    
Name:
Title:






--------------------------------------------------------------------------------








SCHEDULE OF ADVANCES AND PAYMENTS OF PRINCIPAL
Date
Amount of
Advance
Amount of
Principal Paid
or Prepaid
Unpaid
Principal
Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





- 2 -

--------------------------------------------------------------------------------





EXHIBIT D
FORM OF FINANCIAL SERVICES AGREEMENT
THIS FINANCIAL SERVICES AGREEMENT, dated as of [INSERT DATE], by and between
[INSERT NAME OF BORROWER] (the “Company”) and American Water Capital Corp.
(“AWCC”) (this “Agreement”).
B A C K G R O U N D
The Company currently performs its own financial services.
However, the Company has determined that it can obtain these services more
efficiently through the consolidation of certain necessary management and staff
functions with those performed for other entities that may enter into agreement
with AWCC substantially similar to this one (“Co-Participants”).
AWCC is dedicated to performing such consolidated functions.
Accordingly, the parties have determined to enter into this Agreement for the
provision of financial services by AWCC to the Company and for the proper
determination and allocation of the costs of providing such services.
Therefore, the parties agree as follows:
A G R E E M E N T
1.    Services. AWCC will provide, either directly or through arrangements with
third parties for the benefit of the Company, such financial services as the
Company and AWCC may from time to time agree, including but not limited to those
more fully described in Appendix I attached to this Agreement.
2.    Costs. In consideration of the provision of the services contemplated by
paragraph 1, the Company agrees to pay AWCC a portion of the costs and
appropriate overhead incurred by AWCC in providing those services, as follows.
The costs incurred by AWCC in connection with its bank credit lines and
short-term public borrowings will be divided among the Co-Participants in
proportion to the maximum principal amount that each Co-Participant requests be
made available to it during the course of a year. The costs incurred by AWCC in
connection with each long-term borrowing by AWCC will be divided among each
Co-Participant in proportion to the principal amount of that borrowing that is
loaned to that Co-Participant. AWCC’s overhead will be allocated among the
Co-Participants in the same proportion as each Co-Participant’s long-term and
maximum, requested short-term borrowings and investments in a calendar year bear
to all of the long and maximum short-term borrowings and investments by all
Co-Participants during the same year.
3.    Statements. AWCC will prepare and deliver to the Company monthly
statements of the services provided by AWCC and amounts payable to AWCC, giving
effect to all the provisions




--------------------------------------------------------------------------------




of this Agreement. The Company shall pay the net amount shown on its statement
within thirty (30) days after the billing date.
4.    Inspection. Upon reasonable notice, AWCC will make available to the
Company for its inspection AWCC’s books, records, bills, accounts and any other
documents which describe or support the costs allocated to the Company under
this Agreement.
5.    Obligations Not Joint. AWCC and the Company expressly agree: (a) that the
obligations of the Company and each Co-Participant to AWCC are several and not
joint; (b) that the Company will not be responsible to any Co-Participant, to
AWCC or to any assignee or creditor of AWCC for any payment in excess of
payments due by the Company to AWCC under this Agreement or a promissory note in
the form attached to this Agreement; and (c) that no Co-Participant will be
responsible to the Company, to any other Co-Participant, to AWCC or to any
assignee or creditor of AWCC for any payment in excess of payments due by that
Co-Participant to AWCC under any agreement substantially similar to this
Agreement or under any note attached to that other agreement. AWCC covenants and
agrees that it will require, as a condition to its entering into any such other
agreement with a Co-Participant, that such other agreement contains the same
provision as that contained in the immediately preceding sentence.
6.    Notes. The Company’s borrowings under this Agreement will be evidenced by
one or more promissory notes in the form of Exhibit A or Exhibit B attached to
this Agreement.
7.    Non-Exclusivity. Nothing in this Agreement prohibits or restricts the
Company from borrowing from third parties, or obtaining services described in
this Agreement from third parties, whenever and on whatever terms it deems
appropriate.
8.    Effectiveness. This Agreement shall be effective as of __________,
provided that, if prior approval by the regulatory commission of any
jurisdiction is required before this Agreement may become effective as to the
Company, or before AWCC may provide a particular service hereunder to the
Company, this Agreement shall not be effective as to the Company or as to that
service, as the case may be, unless and until the required approval has been
obtained. Unless and until this Agreement becomes effective as to the Company in
whole or in part, the Company shall not be entitled to the benefits of, nor
shall it have any rights or duties under, this Agreement. This Agreement may be
amended or rescinded only by written instrument signed by the Company and AWCC.
9.    Termination. The Company may terminate its participation in this Agreement
by giving ten (10) days prior written notice of such termination to AWCC; and
(b) AWCC may terminate this Agreement by giving ninety (90) days prior written
notice of such termination to the Company. Termination of this Agreement will
not affect: (a) the Company’s obligations under any promissory notes; (b) any
party’s obligations with respect to any amounts owing under Sections 2 and 3 of
this Agreement (including such amounts attributable to obligations of any
terminating party under any promissory notes that remain outstanding after this
Agreement is terminated as to that party); or (c) AWCC’s obligations to repay
any investments made by a Company pursuant to Appendix I.


- 2 -

--------------------------------------------------------------------------------




10.    Copies. This Agreement may be executed by the parties in one or more
copies and each executed copy shall be considered an original.
In witness of the foregoing, each of the Company and AWCC has caused its
respective corporate seal to be affixed to this Agreement and has caused this
Agreement to be signed on its behalf by its duly authorized officers.
ATTEST:    [NAME OF COMPANY]
By:         By:    
Title:    Name and Title:
ATTEST:    AMERICAN WATER CAPITAL CORP.
By:         By:    
Title:    Name and Title:




- 3 -

--------------------------------------------------------------------------------





APPENDIX I
DESCRIPTION OF FINANCIAL SERVICES
Set forth below is a list of the services which AWCC agrees to provide to the
Company upon its request pursuant to the Agreement to which this Appendix is
attached.
1.    Short-Term Loans. AWCC will provide Short-Term Loans to the Company
pursuant to the terms set forth in the promissory notes to be issued by the
Company to AWCC, each substantially in the form attached to this Agreement as
Exhibit A.
2.    Long-Term Borrowings. AWCC will provide loans other than Short-Term Loans
to the Company pursuant to the terms set forth in the promissory notes to be
issued by the Company to AWCC, each substantially in the form in attached hereto
as Exhibit B.
3.    Cash Management. Cash not required by the Company to pay its daily
disbursements or to pay when due the principal of and interest on, the Company’s
borrowings from AWCC other than Short-Term Loans will be used by AWCC first to
reduce the outstanding principal balance of the Company’s Short-Term Loans owing
to AWCC and any excess will be deemed to be invested with AWCC and will earn a
daily rate of interest that is equal to the interest income earned by AWCC on
those funds. Upon the request of the Company, AWCC shall execute one or more
promissory notes in favor of the Company, in form and substance substantially
similar to the promissory note attached as Exhibit A to the Agreement as
evidence of such investment.






--------------------------------------------------------------------------------





EXHIBIT A
PROMISSORY NOTE
FOR SHORT-TERM LOANS
$__________________    _______________, 20__
FOR VALUE RECEIVED, [NAME OF COMPANY], a _______________ corporation (herein
“Borrower”) hereby promises to pay ON DEMAND to the order of American Water
Capital Corp., a Delaware corporation (“Lender”), in same day funds at its
offices at Voorhees, New Jersey or such other place as Lender may from time to
time designate, the principal sum of _______________ dollars ($_______________)
(the “Maximum Principal Sum”), or such lesser amount as shall equal the
aggregate unpaid principal amount of the loans made by Lender to Borrower (other
than loans evidenced by a promissory note under which the principal amount is
due and payable in one or more scheduled installments more than one year after
the date of its issue), together with interest thereon from the date hereof
until paid in full. Interest will be charged on the unpaid outstanding principal
balance of this Promissory Note at a rate per annum equal to Lender’s actual
cost of funds to make such loan, such rate to change as Lender’s actual cost of
funds changes. Interest on borrowings shall be due and payable on the first
business day of each month, commencing with the first business day of the month
after the month in which this Promissory Note is executed. In the absence of
manifest error, the records maintained by Lender of the amount and term, if any,
of borrowings hereunder shall be deemed conclusive.
Borrower may borrow, repay and reborrow hereunder in amounts which do not, in
the aggregate outstanding at any time, exceed the Maximum Principal Sum.
The occurrence of one or more of any of the following shall constitute an event
of default hereunder:
(a)    Borrower shall fail to make any payment of principal and/or interest due
hereunder or under any other promissory note between Lender and Borrower within
five business days after the same shall become due and payable, whether at
maturity or by acceleration or otherwise;
(b)    Borrower shall apply for or consent to the appointment of a receiver,
trustee or liquidator of itself or any of its property, admit in writing its
inability to pay its debts as they mature, make a general assignment for the
benefit of creditors, be adjudicated a bankrupt or insolvent or file a voluntary
petition in bankruptcy or a petition or an answer seeking reorganization or an
arrangement with creditors or to take advantage of any bankruptcy,
reorganization, insolvency, readjustment of debt, dissolution or liquidation of
law or statute, or an answer admitting the material allegations of a petition
filed against it in any proceeding under any such law, or if action shall be
taken by Borrower for the purposes of effecting any of the foregoing; or
(c)    Any order, judgment or decree shall be entered by any court of competent
jurisdiction, approving a petition seeking reorganization of Borrower or all or
a substantial part of the assets of Borrower, or appointing a receiver, trustee
or liquidator of Borrower or any of its


A-1

--------------------------------------------------------------------------------




property, and such order, judgment or decree shall continue unstayed and in
effect for any period of sixty (60) days.
Upon the occurrence of any event of default, the entire unpaid principal sum
hereunder plus all interest accrued thereon plus all other sums due and payable
to Lender hereunder shall, at the option of Lender, become due and payable
immediately. In addition to the foregoing, upon the occurrence of any event of
default, Lender may forthwith exercise singly, concurrently, successively or
otherwise any and all rights and remedies available to Lender by law, equity,
statute or otherwise.
Borrower hereby waivers presentment, demand, notice of nonpayment, protest,
notice of protest or other notice of dishonor in connection with any default in
the payment of, or any enforcement of the payment of, all amounts due hereunder.
To the extent permitted by law, Borrower waives the right to any stay of
execution and the benefit of all exemption laws now or hereafter in effect.
Following the occurrence of any event of default, Borrower will pay upon demand
all costs and expenses (including all amounts paid to attorneys, accountants,
and other advisors employed by Lender), incurred by Lender in the exercise of
any of its rights, remedies or powers hereunder with respect to such event of
default, and any amount thereof not paid promptly following demand therefor
shall be added to the principal sum hereunder and will bear interest at the
contract rate set forth herein from the date of such demand until paid in full.
In connection with and as part of the foregoing, in the event that this
Promissory Note is placed in the hands of an attorney for the collection of any
sum payable hereunder, Borrower agrees to pay reasonable attorneys’ fees for the
collection of the amount being claimed hereunder, as well as all costs,
disbursements and allowances provided by law.
If for any reason one or more of the provisions of this Promissory Note or their
application to any entity or circumstances shall be held to be invalid, illegal
or unenforceable in any respect or to any extent, such provisions shall
nevertheless remain valid, legal and enforceable in all such other respects and
to such extent as may be permissible. In addition, any such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Promissory Note, but this Promissory Note shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.
This Promissory Note inures to the benefit of Lender and binds Borrower and
Lender’s and Borrower’s respective successors and assigns, and the words
“Lender” and “Borrower” whenever occurring herein shall be deemed and construed
to include such respective successors and assigns.
This Promissory Note is one of the promissory notes referred to in the Financial
Services Agreement dated as of [____] [__], 20__ between Borrower and Lender to
which reference is made for a statement of additional rights and obligations of
the parties hereto.


A-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has executed this Promissory Note the day and year
first written above.
[BORROWER]
By:    
Name and Title:




A-3

--------------------------------------------------------------------------------





e
EXHIBIT B
PROMISSORY NOTE
FOR LONG-TERM BORROWINGS
$__________________    _______________, 20__
FOR VALUE RECEIVED, [NAME OF COMPANY], a _______________ corporation (herein
“Borrower”) hereby promises to pay to the order of American Water Capital Corp.,
a Delaware corporation (“Lender”), in same day funds at its offices
at_______________ or such other place as Lender may from time to time designate,
the principal sum of _______________ dollars ($_______________), together with
interest thereon from the date hereof until paid in full. Interest shall be
charged on the unpaid outstanding principal balance hereof at a rate per annum
equal to the rate paid and to be paid by Lender with respect to the borrowings
it made in order to provide funds to Borrower hereunder. Interest on borrowings
shall be due and payable in immediately available funds on the same business day
on which the Lender must pay interest on the borrowings it made in order to
provide funds to the Borrower hereunder. The principal amount hereof shall be
due and payable hereunder at such times and in such amounts and in such
installments hereunder as the Lender must pay with respect to the borrowings it
made in order to provide funds to the Borrower hereunder. Lender has provided
Borrower with a copy of the documentation evidencing the borrowings made by
Lender in order to provide funds to Borrower hereunder. In the absence of
manifest error, such documentation and the records maintained by Lender of the
amount and term, if any, of borrowings hereunder shall be deemed conclusive.
The occurrence of one or more of any of the following shall constitute an event
of default hereunder:
(a)    Borrower shall fail to make any payment of principal and/or interest due
hereunder or under any other promissory note between Lender and Borrower within
five business days after the same shall become due and payable, whether at
maturity or by acceleration or otherwise;
(b)    Borrower shall apply for or consent to the appointment of a receiver,
trustee or liquidator of itself or any of its property, admit in writing its
inability to pay its debts as they mature, make a general assignment for the
benefit of creditors, be adjudicated a bankrupt or insolvent or file a voluntary
petition in bankruptcy or a petition or an answer seeking reorganization or an
arrangement with creditors or to take advantage of any bankruptcy,
reorganization, insolvency, readjustment of debt, dissolution or liquidation of
law or statute, or an answer admitting the material allegations of a petition
filed against it in any proceeding under any such law, or if action shall be
taken by Borrower for the purposes of effecting any of the foregoing; or
(c)    Any order, judgment or decree shall be entered by any court of competent
jurisdiction, approving a petition seeking reorganization of Borrower or all or
a substantial part of the assets of Borrower, or appointing a receiver, trustee
or liquidator of Borrower or any of its property, and such order, judgment or
decree shall continue unstayed and in effect for any period of sixty (60) days.


B-1

--------------------------------------------------------------------------------




Upon the occurrence of any event of default, the entire unpaid principal sum
hereunder plus all interest accrued thereon plus all other sums due and payable
to Lender hereunder shall, at the option of Lender, become due and payable
immediately. In addition to the foregoing, upon the occurrence of any event of
default, Lender may forthwith exercise singly, concurrently, successively or
otherwise any and all rights and remedies available to Lender by law, equity,
statute or otherwise.
Borrower hereby waivers presentment, demand, notice of nonpayment, protest,
notice of protest or other notice of dishonor in connection with any default in
the payment of, or any enforcement of the payment of, all amounts due hereunder.
To the extent permitted by law, Borrower waives the right to any stay of
execution and the benefit of all exemption laws now or hereafter in effect.
Following the occurrence of any event of default, Borrower will pay upon demand
all costs and expenses (including all amounts paid to attorneys, accountants,
and other advisors employed by Lender), incurred by Lender in the exercise of
any of its rights, remedies or powers hereunder with respect to such event of
default, and any amount thereof not paid promptly following demand therefor
shall be added to the principal sum hereunder and will bear interest at the
contract rate set forth herein from the date of such demand until paid in full.
In connection with and as part of the foregoing, in the event that this
Promissory Note is placed in the hands of an attorney for the collection of any
sum payable hereunder, Borrower agrees to pay reasonable attorneys’ fees for the
collection of the amount being claimed hereunder, as well as all costs,
disbursements and allowances provided by law.
If for any reason one or more of the provisions of this Promissory Note or their
application to any entity or circumstances shall be held to be invalid, illegal
or unenforceable in any respect or to any extent, such provisions shall
nevertheless remain valid, legal and enforceable in all such other respects and
to such extent as may be permissible. In addition, any such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Promissory Note, but this Promissory Note shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.
This Promissory Note inures to the benefit of Lender and binds Borrower and
Lender’s and Borrower’s respective successors and assigns, and the words
“Lender” and “Borrower” whenever occurring herein shall be deemed and construed
to include such respective successors and assigns.
This Promissory Note is one of the promissory notes referred to in the Financial
Services Agreement dated as of [___] [__], 20__ between Borrower and Lender to
which reference is made for a statement of additional rights and obligations of
Lender and Borrower.


B-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has executed this Promissory Note the day and year
first written above.
[BORROWER]
By:    
Name and Title:




B-3

--------------------------------------------------------------------------------





EXHIBIT E-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Credit Agreement dated as of March 20,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Credit Agreement),
by and among American Water Capital Corp., as Borrower, the lenders from time to
time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
[NAME OF LENDER]
By:    
Name:
Title:
Date: __________ __, 20[ ]






--------------------------------------------------------------------------------





EXHIBIT E-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Credit Agreement dated as of March 20,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Credit Agreement),
by and among American Water Capital Corp., as Borrower, the lenders from time to
time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By:    
Name:
Title:
Date: __________ __, 20[ ]






--------------------------------------------------------------------------------





EXHIBIT E-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Credit Agreement dated as of March 20,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Credit Agreement),
by and among American Water Capital Corp., as Borrower, the lenders from time to
time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By:    
Name:
Title:
Date: __________ __, 20[ ]







--------------------------------------------------------------------------------





EXHIBIT E-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Term Loan Credit Agreement dated as of March 20,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Credit Agreement),
by and among American Water Capital Corp., as Borrower, the lenders from time to
time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note evidencing such Advance(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Advance(s) (as well as any Note
evidencing such Advance(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF LENDER]
By:    
Name:
Title:
Date: __________ __, 20[ ]




